 



EXHIBIT 10.1
LIMITED LIABILITY COMPANY OWNERSHIP INTEREST
PURCHASE AGREEMENT
BY AND AMONG
ARCADIA RESOURCES, INC.
(“ARCADIA” or “BUYER”),
PRAIRIESTONE PHARMACY, LLC
(“COMPANY”)
AND
AMERISOURCEBERGEN DRUG CORPORATION,
LUNDS, INC,
LFHI RX, LLC,
MARVIN R. RICHARDSON,
JOHN J. BRADY,
&
LEWIS P. ZEIDNER
(“SELLERS”)
January 28, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I SALE AND TRANSFER OF UNITS; CLOSING
    1  
 
       
1.1 Sale and Purchase of Units
    1  
1.2 Purchase Price
    1  
1.3 Definitions
    2  
1.4 Closing Date Consideration
    2  
1.5 Price Adjustment
    2  
1.6 Anniversary Date Consideration
    2  
1.7 Earn-Out Consideration
    3  
1.8 Payment of Purchase Price
    6  
1.9 Uncollected Accounts Receivable
    9  
1.10 Closing
    9  
1.11 Closing Obligations
    9  
1.12 Payoff of ABDC Term Note
    11  
1.13 Sale of Arcadia Shares by Executive Sellers’ to Satisfy Tax Obligations
    11  
1.14 Controlled Sales of Arcadia Shares by Sellers
    12  
1.15 Existing AutoMed Agreement
    13  
1.16 Purchase Price Allocation
    14  
 
       
ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLERS
    14  
 
       
2.1 Organization, Existence and Good Standing
    14  
2.2 Power, Authority and Enforceability of the Company
    15  
2.3 Power, Authority and Enforceability of Sellers
    15  
2.4 No Conflict
    15  
2.5 Capitalization
    15  
2.6 Subsidiaries
    16  
2.7 Financial Statements
    16  
2.8 Books and Records
    16  
2.9 Title to Properties; Encumbrances
    17  
2.10 Real Property
    17  
2.11 Condition and Sufficiency of Assets
    17  
2.12 Accounts Receivable
    18  
2.13 Inventory
    18  
2.14 No Undisclosed Liabilities
    18  
2.15 Taxes
    18  
2.16 Bank Accounts
    19  
2.17 Employee Benefits
    19  
2.18 Compliance with Legal Requirements
    21  
2.19 Governmental Authorizations
    22  
2.20 Legal Proceedings; Orders
    22  

i



--------------------------------------------------------------------------------



 



              Page  
2.21 Absence of Certain Changes and Events
    23  
2.22 Contracts; No Defaults
    24  
2.23 Material Adverse Changes
    26  
2.24 Insurance
    27  
2.25 Environmental Matters
    27  
2.26 Employees/Representatives
    28  
2.27 Labor Relations; Compliance
    28  
2.28 Intellectual Property
    29  
2.29 Finders or Broker Fees
    31  
2.30 Competitive Interest
    31  
2.31 Related Party Transactions
    31  
2.32 Related Party Obligations
    31  
2.33 Name; Prior Transactions
    32  
2.34 Permits
    32  
2.35 Litigation and Claims
    32  
2.36 Decrees, Orders or Arbitration Awards
    32  
2.37 Securities Laws
    32  
2.38 Disclaimer of Other Representations or Warranties
    35  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER
    35  
 
       
3.1 Organization, Existence and Good Standing
    35  
3.2 Authority; No Conflict
    35  
3.3 Certain Proceedings
    36  
3.4 Arcadia Documents
    36  
 
       
ARTICLE IV COVENANTS OF COMPANY AND SELLERS
    37  
 
       
4.1 Access and Investigation
    37  
4.2 Operation of the Business of Each Acquired Company
    37  
4.3 Requirement; Approvals
    38  
4.4 Notification
    38  
4.5. Acquired Companies Indebtedness
    38  
4.5 No Solicitation or Negotiation
    38  
4.6 Agreement to Payoff AutoMed Equipment Leases
    39  
4.7 Best Efforts
    39  
4.8 Audited Company Financial Statements
    39  
 
       
ARTICLE V COVENANTS OF BUYER PRIOR TO CLOSING DATE
    39  
 
       
5.1 Approvals of Governmental Bodies
    39  
5.2 Best Efforts
    39  
 
       
ARTICLE VI CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
    39  

ii



--------------------------------------------------------------------------------



 



              Page  
6.1 Accuracy of Representations
    40  
6.2 Minimum Average Share Price
    40  
6.3 AMEX Approval for Issuance of Arcadia Shares
    40  
6.4 Sellers’ Performance
    40  
6.5 Consents
    40  
6.6 Additional Documents
    40  
6.7 No Proceedings
    41  
6.8 No Claim Regarding Unit Ownership or Sale Proceeds
    41  
6.9 No Prohibition
    41  
6.10 Resignation of Directors and Officers
    41  
6.11 Termination of Certain Contracts and Releases of Liability
    41  
6.12 Closing on Sale of Assets to Lunds
    41  
6.13 Amended and Restated Loan Agreement
    41  
 
       
ARTICLE VII CONDITIONS PRECEDENT TO OBLIGATION OF COMPANY AND THE SELLERS TO
CLOSE
    42  
 
       
7.1 Accuracy of Representations
    42  
7.2 Buyer’s Performance
    42  
7.3 Additional Documents
    42  
7.4 No Injunction
    42  
7.5 AMEX Approval for Issuance of Arcadia Shares
    43    
ARTICLE VIII TERMINATION
    43    
8.1 Termination Events
    43  
8.2 Effect of Termination
    43  
 
       
ARTICLE IX INDEMNIFICATION, REMEDIES AND POST CLOSING COVENANTS
    44  
 
       
9.1 Survival; Right to Indemnification Not Affected by Knowledge
    44  
9.2 Indemnification and Payment of Damages by the Company and Sellers
    44  
9.3 Indemnification and Payment of Damages by Buyer
    45  
9.4 Termination of Obligations of Company
    46  
9.5 Survival of Representations and Warranties
    46  
9.6 Buyer Indemnification Limitations
    46  
9.7 Claims
    47  
9.8 Third Party Claims
    47  
9.9 Other Claims
    47  
9.10 Payments
    48  
9.11 Appointment of Sellers’ Committee
    48  
9.12 Authority
    48  
9.13 Reliance
    49  
9.14 Indemnification of Sellers’ Committee
    50  

iii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE X DEFINITIONS
    50  
 
       
10.1“Accounts Receivable”
    50  
10.2“Acquired Companies”
    50  
10.3“Acquired Company”
    50  
10.4“Affiliate”
    50  
10.5“Agreement”
    50  
10.6“Best Efforts”
    50  
10.7“Breach”
    50  
10.8“Buyer”
    51  
10.9“Buyer’s Advisors”
    51  
10.10 “Buyer’s Closing Documents”
    51  
10.11 “Closing”
    51  
10.12 “Closing Date”
    51  
10.13 “Code”
    51  
10.14 “Control, Controls and Controlled”
    51  
10.15 “Company Assets”
    51  
10.16 “Consent” or “Consents”
    51  
10.17 “Contemplated Transactions”
    51  
10.18 “Contract”
    51  
10.19 “Damages”
    52  
10.20 “Delinquent Accounts Receivable”
    52  
10.21 “Employee Benefit Plan”
    52  
10.22 “Encumbrance”
    52  
10.23 “Environment”
    52  
10.24 “Environmental, Health, and Safety Liabilities”
    52  
10.25 “Environmental Law”
    53  
10.26 “ERISA”
    53  
10.27 “Exempt Damages”
    53  
10.28 “Exempt Provisions”
    53  
10.29 “Facilities”
    53  
10.30 “Fiduciary”
    54  
10.31 “Financial Statements”
    54  
10.32 “GAAP”
    54  
10.33 “Governmental Authorization”
    54  
10.34 “Governmental Body”
    54  
10.35 “Hazardous Activity”
    54  
10.36 “Hazardous Materials”
    54  
10.37 “Indebtedness”
    54  
10.38 “Indemnified Persons”
    54  
10.39 Intellectual Property”
    54  
10.40 “Intellectual Property Assets”
    55  
10.41 “Interim Financial Statements”
    55  
10.42 “IRC”
    55  
10.43 “IRS”
    55  
10.44 “Knowledge”
    55  

iv



--------------------------------------------------------------------------------



 



              Page  
10.45 “Leased Property”
    55  
10.46 “Legal Requirement”
    55  
10.47 “Liability”
    55  
10.48 “Limitation”
    55  
10.49 “Material Adverse Change (or Effect)”
    55  
10.50 “Occupational Safety and Health Law”
    56  
10.51 “Order”
    56  
10.52 “Ordinary Course of Business”
    56  
10.53 “Organizational Documents”
    56  
10.54 “Person”
    56  
10.55 Proceeding”
    56  
10.56 “Purchase Price”
    56  
10.57 “Records”
    56  
10.58 “Release”
    57  
10.59 “Sale Transaction”
    57  
10.60 “Seller” or “Sellers”
    57  
10.61 “Sellers’ Closing Documents”
    57  
10.62 “Sellers’ Noncompetition Agreement”
    57  
10.63 “Sellers’ Releases”
    57  
10.64 “Subsidiary”
    57  
10.65 “Tax”
    57  
10.66 “Tax Return”
    57  
10.67 “Threat of Release”
    58  
10.68 “Threatened”
    58  
10.69 “Units”
    58  
 
       
ARTICLE XI GENERAL PROVISIONS
    58  
 
       
11.1 Confidentiality
    58  
11.2 Obligations of Sellers
    58  
11.3 Expenses
    58  
11.4 Schedules
    59  
11.5 Public Announcements
    59  
11.6 Notices
    59  
11.7 Certain Taxes
    61  
11.8 Recoupment
    61  
11.9 Further Assurances
    61  
11.10 Waiver
    61  
11.11 Entire Agreement and Modification
    62  
11.12 Construction
    62  
11.13 Assignments; Successors; No Third Party Rights
    62  
11.14 Severability
    63  
11.15 Headings
    63  
11.16 Time of Essence
    63  
11.17 Governing Law
    63  
11.18 Arm’s Length Negotiations
    63  

v



--------------------------------------------------------------------------------



 



              Page  
11.19 Counterparts/Facsimile Signatures
    63  
11.20 Attorney-Client Privilege
    63  

vi



--------------------------------------------------------------------------------



 



LIMITED LIABILITY COMPANY OWNERSHIP INTEREST
PURCHASE AGREEMENT
     THIS LIMITED LIABILITY COMPANY OWNERSHIP INTEREST PURCHASE AGREEMENT (the
“Agreement”) is made and entered into as of this 28th day of January, 2007, by
and among Arcadia Resources, Inc., a Nevada Corporation (“Arcadia” or “Buyer”),
PrairieStone Pharmacy, LLC, a Delaware limited liability company (“Company”),
and AmerisourceBergen Drug Corporation, a Delaware corporation (“ABDC”), Lunds,
Inc., a Minnesota corporation (“Lunds”), LFHI Rx, LLC, a Minnesota limited
liability company (“Lunds Rx”), Marvin R. Richardson, a Minnesota resident
(“Richardson”), John J. Brady, an Indiana resident (“Brady”) and Lewis P.
Zeidner, a Minnesota resident (“Zeidner”). ABDC, Lunds, Lunds Rx, Richardson,
Brady and Zeidner are each individually referred to herein as a “Seller” and
collectively and jointly and severally referred to herein as the “Sellers”.
ABDC, Lunds, Lunds Rx, and Zeidner are collectively referred to herein as the
“Non Executive Sellers”. Richardson and Brady are collectively referred to
herein as the “Executive Sellers”. Certain other capitalized terms used herein
are defined in Article X and throughout this Agreement.
RECITALS :
     A. The Company and the Subsidiaries are engaged in the business of managing
a network of retail drug pharmacy businesses in the states of Minnesota and
Michigan under the banner name of “PrairieStone Pharmacy” (the “Business”).
     B. The Sellers are the owners of all the issued and outstanding units,
ownership interests and other equity securities of the Company (the “Units”).
     C. Sellers desire to sell and Buyer desires to purchase all of the Units
upon the terms and subject to the conditions, representations, warranties and
covenants contained in this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the mutual promises
representations, warranties and covenants herein contained, the parties agree as
follows:
ARTICLE I
SALE AND TRANSFER OF UNITS; CLOSING
     1.1 Sale and Purchase of Units. Subject to the terms and conditions set
forth in this Agreement, at the Closing, Sellers will sell, convey, assign,
transfer and deliver the Units free and clear of any Encumbrances, to Buyer, and
Buyer will purchase the Units from Sellers.
     1.2 Purchase Price. The “Purchase Price” for the Units shall be equal to
the sum of the “Closing Date Consideration,” the “Price Adjustment,” if any, the
“Anniversary Date Consideration,” if any, and the “Earn Out Consideration,” if
any. The Purchase Price shall be allocated among the Sellers in the manner set
forth in Schedule 1.2. The parties agree that no fractional shares will be
issued under the terms hereof and the number of Arcadia Shares will be

 



--------------------------------------------------------------------------------



 



rounded up to the nearest whole share. In the event of changes in the
outstanding Common Stock of Arcadia, after the date of this Agreement and prior
to the Closing by reason of a “Capital Adjustment”, the number of Arcadia shares
and the “Ceiling Price” shall be adjusted by Buyer consistent with such Capital
Adjustment.
     1.3 Definitions. The following defined terms are used to describe the
calculation of the component parts of the Purchase Price:
     1.3.1 “Anniversary Date” shall mean the first business day one calendar
year after Closing.
     1.3.2 “Anniversary Date Price” shall mean the average closing price per
Arcadia Share for each of the last ten (10) trading days prior to the
Anniversary Date.
     1.3.3 “Arcadia Shares” shall mean shares of Common Stock in Arcadia
Resources, Inc.
     1.3.4 “Capital Adjustment” shall mean any stock dividend, stock split,
reverse stock split, reorganization, recapitalization, merger, consolidation,
liquidation, separation, combination or exchange of stock, change in Arcadia’s
business structure or sale or transfer of all or any part of Arcadia’s business
or assets.
     1.3.5 “Ceiling Price” shall mean $2.50 per share of Arcadia Common Stock
unless modified by a Capital Adjustment.
     1.3.6 “Closing Date Price” shall mean the average closing price per Arcadia
Share for each of the last ten (10) trading days prior to the Closing.
     1.3.7 “Closing Date Shares” shall mean the shares constituting the Closing
Date Consideration.
     1.3.8 “Interim Sale Price” shall mean the average price at which each
Seller has sold any of his/its Closing Date Shares prior to the Anniversary
Date.
     1.4 Closing Date Consideration. The Closing Date Consideration shall be the
lesser of (i) eight million (8,000,000) Arcadia Shares, and (ii) that number of
Arcadia Shares arrived at by dividing Twenty Million Dollars ($20,000,000) by
the Closing Date Price. The Closing Date Consideration shall be paid by Arcadia
to Sellers at Closing in the manner described in Section 1.8 below.
     1.5 Price Adjustment. If the Closing Date Price exceeds the Ceiling Price,
there shall be no Price Adjustment. In all other circumstances, the Price
Adjustment shall be an amount equal to six percent (6%) of the difference
between the Ceiling Price and the Closing Date Price. The Price Adjustment shall
be paid by Arcadia to Sellers within ten (10) days of the Anniversary Date.
Arcadia may pay the Price Adjustment in cash or Arcadia Shares (valued at the
Anniversary Date Price), at Arcadia’s discretion.
     1.6 Anniversary Date Consideration. If the Anniversary Date Price exceeds
the Ceiling Price, there shall be no Anniversary Date Consideration. In all
other circumstances, the Anniversary Date Consideration per Arcadia Share shall
be the amount by which the Ceiling Price per

2



--------------------------------------------------------------------------------



 



Arcadia Share exceeds the greatest of (i) the Closing Date Price, (ii) the
Anniversary Date Price, or (iii) the Interim Sale Price per Arcadia Share. The
Anniversary Date Consideration, if any, due to each Seller, shall be paid by
Arcadia to each Seller within ten (10) days of the Anniversary Date. Arcadia may
pay the Anniversary Date Consideration in cash or Arcadia Shares (valued at the
Anniversary Date Price), at Arcadia’s discretion. The Anniversary Date
Consideration, if any, due to each Seller shall be calculated as described below
(examples of the Anniversary Date Consideration calculation are set forth in
Schedule 1.6 for illustration purposes).
     1.6.1 For each Closing Date Share that a Seller has not sold prior to the
Anniversary Date, the Anniversary Date Consideration due to the Seller shall be
calculated as follows:
     (a) If the Anniversary Date Price is equal to or greater than the Ceiling
Price, then no Anniversary Date Consideration shall be due.
     (b) If the Anniversary Date Price is less than the Ceiling Price and less
than or equal to the Closing Date Price, then the Anniversary Date Consideration
due shall be an amount equal to the difference between the Closing Date Price
and the Ceiling Price.
     (c) If the Anniversary Date Price is less than the Ceiling Price and
greater than the Closing Date Price, then the Anniversary Date Consideration due
shall be an amount equal to the difference between the Anniversary Date Price
and the Ceiling Price.
     1.6.2 For all of the Closing Date Shares (collectively) that a Seller has
sold prior to the Anniversary Date, the Anniversary Date Consideration due to
the Seller shall be calculated as follows:
     (a) If the Anniversary Date Price is equal to or greater than the Ceiling
Price, then no Anniversary Date Consideration shall be due.
     (b) If the Interim Sale Price is equal to or greater than the Ceiling
Price, then no Anniversary Date Consideration shall be due.
     (c) If the Interim Sale Price is less than the Ceiling Price, then the
Anniversary Date Consideration due shall be an amount equal to the least of
(i) the difference between the Interim Sale Price and the Ceiling Price, or
(ii) the difference between the Closing Date Price and the Ceiling Price, or
(iii) the difference between the Anniversary Date Price and the Ceiling Price.
     1.7 Earn-Out Consideration. For purposes of this Agreement, the Earn-Out
Consideration, if any, shall be calculated and determined as follows:
     1.7.1 In the case of the first full twelve (12) month period following the
Closing Date (the “First Twelve Month Period”), provided that the Acquired
Companies’ Annual EBITDA (as hereinafter defined) for such First Twelve Month
Period exceeds One Million Five Hundred Thousand Dollars ($1,500,000), the
Earn-Out Consideration,

3



--------------------------------------------------------------------------------



 



payable to the Sellers by the Buyer shall be the product of (A) and (B), where
(A) is twenty-five percent (25%) and (B) is the Acquired Companies’ Annual
EBITDA for such First Twelve Month Period. Notwithstanding anything contained
herein to the contrary, if the Acquired Companies Annual EBITDA for the First
Twelve Month Period does not exceed One Million Five Hundred Thousand Dollars
($1,500,000), no Earn-Out Consideration shall be required to be paid by the
Company to the Sellers under this Section 1.7.1.
     1.7.2 In the case of the second full twelve (12) month period following the
Closing Date (the “Second Twelve Month Period”), the Earn-Out Consideration, if
any, payable to the Sellers by the Buyer shall be the product of (A) and (B),
where (A) is twenty percent (20%) and (B) is the excess, if any, of the Acquired
Companies’ Annual EBITDA for such Second Twelve Month Period over the Acquired
Companies’ Annual EBITDA for the First Twelve Month Period. Notwithstanding
anything contained herein to the contrary, if the Acquired Companies Annual
EBITDA for the Second Twelve Month Period does not exceed Eighteen Million
Dollars ($18,000,000), no Earn-Out Consideration shall be required to be paid by
Buyer to the Sellers under this Section 1.7.2.
     1.7.3 For purposes of this Agreement, the Annual EBITDA of the Acquired
Companies for any applicable twelve month period shall mean the net income of
the Acquired Companies for such twelve month period prior to deducting any tax
expense, interest expense, depreciation expense and amortization expense
determined in accordance with GAAP, and excluding the effect of (a) any gain or
loss resulting from any sale, exchange or other disposition of assets other than
in the Ordinary Course of Business, (b) any gain or loss on discontinued
operations, extraordinary items or cumulative effect of an accounting change,
(c) any gain, loss, income or expense resulting from a change in Buyer’s or
Acquired Companies’ accounting methods, principles or practices or a change in
GAAP following the Closing. and (d) any write-off of an account receivable that
is not older than one hundred and twenty (120) days from the date that such
account receivable was first created. The net income and Annual EBITDA of the
Acquired Companies’ shall be determined within one hundred and twenty (120) days
(the “Annual EBITDA Determination Date”) following the end of the applicable
twelve month period for which the net income and Annual EBITDA is to be
determined, by an independent public accounting firm selected by the Buyer.
     1.7.4 Whether or not any Earn-Out Consideration for an applicable twelve
month period is required to be paid by Buyer to Sellers, Buyer shall provide
Sellers with written notice (the “Earn-Out Notice”) of the Acquired Companies
determination of the Acquired Companies Annual EBITDA and Earn-Out Consideration
payable to Sellers, if any, on or before the Annual EBITDA Determination Date.
     1.7.5 If Sellers dispute the amount of the Earn-Out Consideration as set
forth in the Earn-Out Notice, Sellers shall deliver a written notice stating the
disagreement (the “Earn-Out Dispute Notice”) to Buyer within sixty (60) days
after receipt of the Earn-Out Notice, which notice shall also entitle Sellers to
examine Buyer’s books of account and records which relate to the Acquired
Companies’, but only such books and records which are necessary for making a
determination as to the amount, if any, of the Earn-Out

4



--------------------------------------------------------------------------------



 



Consideration. Buyer will give Sellers access to such books and records during
at least the 60 day period following receipt of the Earn-Out Dispute Notice. If,
after such examination, Sellers disagree with the determination as to the amount
of the Earn-Out Consideration, Sellers shall notify Buyer in writing (the
“Follow-On Earnout Dispute Notice”) within sixty (60) days after completion of
its examination of Buyer’s books and records as to the specifics of the
disagreement and the Parties shall seek in good faith to resolve their
differences with respect to the Earn-Out Consideration. If the Parties are
unable to reach a resolution within thirty (30) days after the date of delivery
of the Follow-On Earn-Out Dispute Notice, they shall submit the disputed matter
for resolution to an accounting firm agreed upon by the Sellers and Buyer (the
“Resolving Firm”). If Buyer and Sellers are unable to agree upon the Resolving
Firm, Buyer and Sellers shall each select an accountant and the two so selected
shall select an independent public accounting firm to serve as the Resolving
Firm. The Parties shall use all reasonable efforts to cause the Resolving Firm
to render a decision resolving the matters submitted to it within ninety (90)
days following submission. Buyer and Seller shall each have the opportunity to
make a written submission in support of its position and a second written
submission in response to the other’s submission. The Resolving Firm shall make
its decision, taking into account the submissions but being bound by GAAP and
the provisions of this Agreement. The Resolving Firm’s final determination may
not be outside of the range established by the Parties’ submissions. Judgment
may be entered upon the determination of such firm in any court having
jurisdiction over the Party against which such determination is to be enforced.
One-half of the fees and expenses of the Resolving Firm shall be paid by Sellers
and one-half by Buyer. If Sellers do not deliver (i) an Earn-Out Dispute Notice
to Buyer within sixty (60) days after receiving the Earn-Out Notice; or (ii) a
Follow-On Earn-Out Dispute Notice (A) within sixty (60) days after completing
its examination of Buyer’s books and records or (B) one hundred (120) days after
the date of the Earn-Out Dispute Notice, whichever is earlier, then the Earn-Out
Consideration amount set forth in the Earn-Out Notice shall become final and
binding upon the Parties. The Acquired Companies shall not purchase or otherwise
pay for any materials, data, or services from the Buyer or any of its Affiliates
at a price in excess of fair market value, nor sell any of such items to the
Buyer or any of its Affiliates at prices less than fair market value. The
Acquired Companies shall be allowed to purchase any materials, data, or services
without restriction on the open market. In addition, for purposes of calculating
the Earn-Out Consideration, in no event shall Acquired Companies be charged or
deemed to be charged with any portion of the general overhead or costs of Buyer
or Buyer’s Affiliates or any fee for management services supplied by the Buyer
or Buyer’s Affiliates.
     1.7.6 The Acquired Companies shall not purchase or otherwise pay for any
materials, data, or services from the Buyer or any of its Affiliates at a price
in excess of fair market value, nor sell any of such items to the Buyer or any
of its Affiliates at prices less than fair market value. The Acquired Companies
shall be allowed to purchase any materials, data, or services without
restriction on the open market. In addition, for purposes of calculating the
Earn-Out Consideration, in no event shall the Acquired Companies be charged or
deemed to be charged with any portion of the general overhead or costs of Buyer
or Buyer’s Affiliates or any fee for management services supplied by the Buyer
or Buyer’s Affiliates. Further, Arcadia agrees that during the period following
the Closing and through the end of the Second Twelve Month Period (the “Earn Out
Period”),

5



--------------------------------------------------------------------------------



 



the business of the Acquired Companies shall be operated in a reasonable
commercial manner. Neither Buyer nor any of its Affiliates, including the
Acquired Companies, will provide any incentives in the employment and/or
compensation of the Executive Sellers which would be inconsistent with their
reasonably managing the business of the Acquired Companies to maximize the
Earn-Out Consideration in the First and Second Twelve Month Periods. Further, if
at any time during the Earn Out Period, both of the Executive Sellers are no
longer employed by the Acquired Company, Arcadia shall obtain the prior approval
of the Sellers Committee before Arcadia takes any action with respect to the
Acquired Company that would have a Material Adverse Effect on the EBITDA of the
Acquired Company for either the First Twelve Month Period or Second Twelve Month
Period.
     1.8 Payment of Purchase Price. The Purchase Price shall be payable, as
follows:
     1.8.1 Non Executive Sellers Closing Date Consideration. All of the Arcadia
Shares to be issued to the Non Executive Sellers in satisfaction of the Closing
Date Consideration, shall be delivered by Arcadia at the Closing or, in the
alternative, Arcadia shall deliver an irrevocable transfer agent instruction for
the Arcadia Shares to be issued and delivered and the certificates for such
Arcadia Shares shall be delivered to the Non- Executive Sellers within seven
(7) days following Closing.
     1.8.2 Executive Sellers Closing Date Consideration. All of the Arcadia
Shares, except any shares needed for the Holdback Account (as hereinafter
defined), to be issued to the Executive Sellers in satisfaction of the Closing
Date Consideration, shall be delivered to the Executive Sellers by Arcadia at
the Closing or, in the alternative, Arcadia shall deliver an irrevocable
transfer agent instruction for such Arcadia Shares to be issued and delivered
and the certificates for such Arcadia Shares shall be delivered to the Executive
Sellers within seven (7) days following Closing. Any shares needed for the
Holdback Account at Closing shall be issued by Arcadia but shall not be
delivered to the Executive Sellers and instead shall be held by Arcadia in
escrow subject to the following provisions:
     (a) Definitions. The following defined terms are used to describe matters
related to the Holdback Account:
     “Holdback Account” shall mean an account consisting of two parts: the “True
Up Value” and the “Holdback Shares Value.” The Holdback Account will have a
total value of $1,500,000 at Closing and upon each Quarterly Adjustment.
     “Holdback Shares” shall mean the Executive Sellers’ Closing Date Shares, if
any, that are held in the Holdback Account.
     “Holdback Shares Value” shall mean the value of the Arcadia Shares held in
the Holdback Account, and shall be equal to the product of the number of such
shares multiplied by the Ceiling Price.

6



--------------------------------------------------------------------------------



 



     “Quarterly Adjustments” shall mean adjustments made within ten (10) days
after each Quarterly Date to the number of Holdback Shares dependent upon the
Quarterly Date Price.
     “Quarterly Date” shall mean the dates ninety (90), one hundred eighty
(180), two hundred seventy (270) and three hundred sixty five (365) days after
the Closing.
     “Quarterly Date Price” shall mean shall mean the greater of (i) the Closing
Date Price, or (ii) the average closing price per Arcadia Share for each of the
last ten (10) trading days prior to the Quarterly Date.
     “True Up Value,” as of Closing, shall be equal to the product of the
Executive Sellers’ Closing Date Shares multiplied by the difference between the
Ceiling Price and the Closing Date Price. “True Up Value,” as of each Quarterly
Adjustment shall be equal to the product of the Executive Sellers’ Closing Date
Shares multiplied by the difference between the Ceiling Price and the Quarterly
Date Price. “True Up Value” after the Anniversary Date shall be zero.
     (b) Allocation of Holdback Account. Two thirds (2/3) of the Holdback
Account shall be withheld from Richardson’s distribution and Richardson shall be
responsible for, and the beneficiary of any Quarterly Adjustments made with
respect to that portion of the Holdback Account. One-third (1/3) of the Holdback
Account shall be withheld from Brady’s distribution and Brady shall be
responsible for, and the beneficiary of any Quarterly Adjustments made with
respect to that portion of the Holdback Account.
     (c) Holdback Share Rights. The Holdback Shares shall be held by Arcadia for
the purpose of satisfying any indemnity claim against the Executive Sellers
subject to the dispute resolution provision of this Agreement, or distributed by
Arcadia to the Executive Sellers upon the resolution of any dispute in
accordance with this Agreement. Any dividends or distributions paid on or with
respect to the Holdback Shares, while such shares are held in escrow shall be
paid to the Executive Sellers. Executive Sellers shall have the right to vote
all Arcadia Shares held in escrow by Arcadia as Holdback Shares.
     (d) Creating the Holdback Account. The Holdback Account shall be
established at Closing. The Holdback Account will first be credited with a sum
equal to the True Up Value. If, but only if, the True Up Value at Closing is
less than $1,500,000, the Executive Sellers will deposit into the Holdback
Account Arcadia Shares with a Holdback Shares Value sufficient to bring the
Holdback Account balance to $1,500,000.
     (e) Quarterly Adjustments. Within ten (10) days after each Quarterly Date,
Arcadia and the Executive Sellers will adjust the number of Holdback Shares
being held in the Holdback Account such that the total of the True Up Value and

7



--------------------------------------------------------------------------------



 



the Holdback Shares Value will be $1,500,000. If the balance is less than
$1,500,000 as of the Quarterly Date, additional Arcadia Shares will be deposited
by the Executive Sellers. If the balance is greater than $1,500,000 as of the
Quarterly Date, Arcadia will release Holdback Shares from the Holdback Account
to the Executive Sellers.
     (f) Release of Holdback Shares to the Executive Sellers. The Holdback
Shares shall be released from escrow by Arcadia to the Executive Sellers no
later than June 30, 2009, if, but only if, the Annual EBITDA for the fiscal year
ending March 31, 2009 equals or exceeds $10,000,000. If the Annual EBITDA for
the fiscal year ending March 31, 2009 does not equal or exceed $10,000,000, then
fifty (50%) percent of the Holdback Shares shall be released within ninety
(90) days following the end of the first fiscal quarter after the fiscal year
ending March 31, 2009, when the Acquired Companies achieve $10,000,000 dollars
of annualized Annual EBITDA for such quarter, and the remaining balance of the
Holdback Shares shall be released within ninety (90) days following the end of
the second fiscal quarter after the fiscal year ending March 31, 2009, when the
Acquired Companies achieve $10,000,000 dollars of annualized Annual EBITDA for
such quarter. Notwithstanding the forgoing, if the Acquired Companies annualized
Annual EBITDA has not reached $10,000,000 in or before the quarter ending
March 31, 2010, the Holdback Shares shall be released from escrow to Arcadia and
cancelled.
     1.8.3 The Earn-Out Consideration, if any, payable to the Sellers by the
Company, shall be paid, at the option of Arcadia, in cash or via the issuance of
Arcadia Shares, within ten (10) days following the date that the Earn-Out
Consideration amount set forth in the Earn-Out Notice becomes final and binding
upon the Parties in accordance with Section 1.7.5 of this Agreement. If the
Earn-Out Consideration is to be paid with Arcadia Shares, the number of Arcadia
Shares to be delivered to Sellers to satisfy the Earn-Out Consideration amount
shall be determined based upon the average closing price per share for each of
the last ten (10) trading days prior to the end of the First Twelve Month Period
or Second Twelve Month Period, as applicable. The Arcadia Shares to be issued,
if any, to satisfy the Earn-Out Consideration amount, if any, payable to the
Sellers by Arcadia shall be subject to reduction and setoff by Buyer for any
indemnification obligations of the Sellers with respect to Damages under this
Agreement, subject to the dispute resolution provision of this Agreement.
     1.8.4 The Sellers and Buyer agree that notwithstanding anything contained
within this Agreement to the contrary, under no circumstances shall Buyer be
required to issue Arcadia Shares to the Sellers under the terms of this
Agreement, which would constitute more than twenty (20%) percent of all of the
issued and outstanding Arcadia Shares as of the Closing Date (the “Arcadia Share
Maximum”) and therefore, the Sellers and Buyer agree that:
     (a) The number of Arcadia Shares to be issued to the Sellers, if any, in
satisfaction of the Anniversary Date Consideration, shall not, when added to the
number of Arcadia Shares issued to the Sellers in satisfaction of the Closing
Date

8



--------------------------------------------------------------------------------



 



Consideration and Term Note Payoff Shares (as hereinafter defined), exceed the
Arcadia Share Maximum, and to the extent that the application of the restriction
in this Section 1.8.4(a) results in a shortfall in the satisfaction of the
Anniversary Date Consideration, Arcadia shall satisfy such shortfall with the
payment of cash, payable in accordance with the terms of this Agreement.
     (b) The number of Arcadia Shares to be issued to the Sellers, if any, in
satisfaction of the Earn-Out Consideration, shall not, when added to the number
of Arcadia Shares issued to the Sellers in satisfaction of the Closing Date
Consideration, Term Note Payoff Shares (as hereinafter defined) and Anniversary
Date Consideration, exceed the Arcadia Share Maximum, and to the extent that the
application of the restriction in this Section 1.8.4(b) results in a shortfall
in the satisfaction of the Earn-Out Consideration, Arcadia shall satisfy such
shortfall with the payment of cash, payable in accordance with the terms of this
Agreement.
     1.9 Uncollected Accounts Receivable. The Sellers jointly and severally
agree that in the event that for any reason whatsoever the Company shall not
collect the full face amount of each Account Receivable included in the Company
Assets less the reserve for uncollected Accounts Receivable set forth in the
Interim Financial Statements, within one-hundred and twenty (120) days following
the date such Accounts Receivable was first created (collectively the
“Delinquent Accounts Receivable”), at the option of the Buyer, the Sellers
shall, following the request of the Buyer from time to time, jointly and
severally reimburse and indemnify the Buyer for the uncollected portion thereof.
Upon such payment, Sellers may request that the Company assign the uncollected
Delinquent Accounts Receivable to Sellers. The rights of the Buyer under this
Section are elective and in addition to all other rights and remedies of Buyer.
For purposes of this Section 1.9, all payments received by the Company on any
Accounts Receivable shall be applied by the Company either as designated by the
payor or to the specific Accounts Receivable to which such payment applies, and
otherwise to the oldest Accounts Receivable of the payor.
     1.10 Closing. Unless this Agreement is terminated pursuant to Section 1.10,
the closing for the purchase and sale (the “Closing”) provided for in this
Agreement will take place at 10:00 a.m. (local time) on (a) the later of
(i) February ___, 2007, (assuming all conditions precedent set forth in Articles
VI and VII have been satisfied or waived), and (ii) the date that is one
business day following the date on which all the conditions precedent set forth
in Articles VI and VII have been satisfied or waived, or (b) at such other time
and place as the parties may mutually agree. Subject to the provisions of
Article VIII, failure to consummate the purchase and sale provided for in this
Agreement on the date and time and at the place determined pursuant to this
Section 1.10 will not result in the termination of this Agreement and will not
relieve any party of any obligation under this Agreement.
     1.11 Closing Obligations. At the Closing:
     1.11.1 Sellers will deliver the following to Buyer (collectively the
“Sellers’ Closing Documents”):

9



--------------------------------------------------------------------------------



 



     (a) Assignments, in accordance with the terms of this Agreement, assigning
all of Sellers’ right, title and interest in and to the Units;
     (b) Releases in the form of Exhibit 1.11.1(b)(1) and (b)(2) executed by the
Executive Sellers indicating that each Executive Seller shall release the
Acquired Companies from any and all claims, liabilities or obligations as set
forth in such release (collectively “Executive Sellers’ Releases”);
     (c) Release in the form of Exhibit 1.11.1(c) executed by ABDC indicating
that ABDC shall release the Acquired Companies from any and all claims,
liabilities or obligations as set forth in the release (collectively “ABDC
Release”);
     (d) Release in the form of Exhibit 1.11.1(d) executed by Lunds indicating
that Lunds shall release the Acquired Companies from any and all claims,
liabilities or obligations as set forth in the release (collectively “Lunds
Release”);
     (e) Release in the form of Exhibit 1.11.1(e) executed by Lunds Rx
indicating that Lunds Rx shall release the Acquired Companies from any and all
claims, liabilities or obligations as set forth in the release (collectively
“Lunds Rx Release”);
     (f) Release in the form of Exhibit 1.11.1(f) executed by Zeidner indicating
that Zeidner shall release the Acquired Companies from any and all claims,
liabilities or obligations as set forth in the release (collectively “Zeidner
Release”);
     (g) Noncompetition agreements in the form of Exhibit 1.11.1(g), executed by
Lunds (the “Lunds Noncompetition Agreement”);
     (h) Noncompetition agreements in the form of Exhibit 1.11.1(h), executed by
ABDC (the “ABDC Noncompetition Agreement”);
     (i) All of the documents, instruments or writings required to be delivered
to Sellers at or prior to the Closing pursuant to this Agreement and such other
certificates of authority and documents as Sellers may reasonably request;
     (j) A certificate executed by Sellers representing and warranting to Buyer
that each of Sellers’ representations and warranties in this Agreement were
accurate in all respects as of the date of this Agreement and are accurate in
all respects as of the Closing Date as if made on the Closing Date;
     (k) The Consents;
     (l) The resignations of each Seller or Seller representative as an officer
and/or director of any Acquired Company, as applicable;
     (m) Employment Agreements with the Company to be executed by the Executive
Sellers in the form of Exhibit 1.11.1(m)(1) and (m)(2) (the “Employment
Agreements”);

10



--------------------------------------------------------------------------------



 



     (n) The originals of any and all Organizational Documents for the Acquired
Companies;
     (o) Legal opinions from each of Sellers’ Counsel in the form of Exhibit
1.11.1(o); and
     (p) A legal opinion from Counsel to the Acquired Companies in the form of
Exhibit 1.11.1(p).
     1.11.2 Buyer will deliver the following to Sellers (collectively the
“Buyer’s Closing Documents”):
     (a) A copy of the irrevocable stock transfer instructions relating to the
issuance of the Arcadia Shares, together with evidence that such instructions
have been delivered to the transfer agent;
     (b) A legal opinion from Buyer’s counsel in the from of
Exhibit 1.11.2(b)(1) and (b)(2);
     (c) A certificate executed by Buyer representing and warranting to Sellers
that each of Buyer’s representations and warranties in this Agreement were
accurate in all respects as of the date of this Agreement and are accurate in
all respects as of the Closing Date as if made on the Closing Date; and
     (d) The Registration Rights Agreement in the form of Exhibit 1.11.2(d) to
be entered into with the Sellers at Closing.
     1.12 Payoff of ABDC Term Note. ABDC, the Company and Buyer, agree that the
ABDC Term Note and related ABDC Loan and Security Agreement dated September 30,
2005, in the principal balance of three million seven hundred and fifty thousand
($3,750,000) dollars (the “Principal Balance”) shall be paid off in full with
shares of Arcadia common stock, the number of which shall be determined by
dividing the Principal Balance by ninety (90%) percent of the Closing Date
Average Share Price for a share of Arcadia Common stock. Such shares shall be
issued by Arcadia and delivered to ABDC at the Closing or in the alternative,
Arcadia shall deliver an irrevocable transfer agent instruction for the Arcadia
Shares to be issued and delivered and the certificates for such Arcadia Shares
shall be delivered to ABDC within seven (7) days following Closing. The number
of Arcadia Shares to issued and delivered to ABDC in satisfaction of the
Principal Balance shall be referred to herein as the “Term Note Payoff Shares”.
The Company further agrees that any accrued unpaid interest due on the Principal
Balance as of the Closing Date shall be paid in full at Closing by the Company
to ABDC.
     1.13 Sale of Arcadia Shares by Executive Sellers’ to Satisfy Tax
Obligations. The estimate of the Executive Sellers’ calendar year 2007 tax
liability resulting from the sale of their Units in the Company to Arcadia is
two million two hundred thousand ($2,200,000) dollars (the “Executive Sellers
Tax Liability”). The number of Arcadia Shares that will need to be collectively
sold by the Executive Sellers following the Closing in order for the Executive
Sellers to satisfy the Executive Sellers Tax Liability shall be determined by
dividing the Executive Sellers Tax Liability by the

11



--------------------------------------------------------------------------------



 



closing price per Arcadia Share as of the Closing Date (the “Tax Liability
Shares”). During the thirty (30) day period (the “Private Sale Period”)
following the date upon which the Registration Statement is declared effective
by the Securities and Exchange Commission, Arcadia will use reasonable
commercial efforts to assist the Executive Sellers with finding a private sale
buyer for the Executive Sellers’ Tax Liability Shares (the “Private Sale
Transaction”). To the extent that during the Private Sale Period a Private Sale
Transaction does not occur or less than all of the Executive Sellers’ Tax
Liability Shares are sold, the Executive Sellers will be free for a period of
60 days (“Market Sale Period”) to sell in market sales (the “Market Sale
Transactions”), any remaining Tax Liability Shares. At the end of the Market
Sale Period, if the net proceeds to the Executive Sellers from the Private Sale
Transaction and any Market Sale Transactions is less than the Executive Sellers
Tax Liability, in exchange for any remaining Tax Liability Shares Arcadia shall
either (i) distribute cash to the Executive Sellers sufficient to satisfy the
outstanding balance of the Executive Sellers Tax Liability, or (ii) distribute
Arcadia Shares to the Executive Sellers with a then-current market value
sufficient to satisfy the outstanding balance of the Executive Sellers Tax
Liability (“Additional Shares”).
     The sale of the Tax Liability Shares by the Executive Sellers shall not be
subject to the restrictions of Section 1.14 of this Agreement and shall not
impact any other Seller’s rights under Section 1.14. Any Additional Shares
released to the Executive Sellers under this Section 1.13 shall be subject to
the restrictions of Section 1.14. Any Arcadia Shares sold by the Executive
Sellers pursuant to this Section 1.13 will be treated as sales prior to the
Anniversary Date for the purpose of calculating the Anniversary Date
Consideration under Section 1.6 of this Agreement.
     1.14 Controlled Sales of Arcadia Shares by Sellers. Except for the sales
provided for under Section 1.13 of this Agreement, the following restrictions
shall apply with regard to the sale of any Arcadia Shares by the Sellers:
     1.14.1 During the two (2) year period following the Closing, the Sellers,
when taken as a group and viewed collectively, agree that they will not publicly
sell or otherwise privately sell, gift, transfer, exchange, dividend, or
distribute in any one day more than the “Sellers Total Daily Limit” of Arcadia
Shares. Notwithstanding the foregoing private sales, gifts transfers, exchanges,
dividends or distributions shall not be subject to the restrictions contained in
this Section 1.14, provided the recipient, transferee, or assignee of the
Arcadia Shares enters into an agreement with Arcadia agreeing to be bound to all
of the terms and conditions of this Section 1.14, and any subsequent sale, gift,
transfer, exchange, dividend or distribution of such Arcadia Shares by such
recipient, transferee or assignee shall be aggregated with all other sales of
Arcadia Shares by the Sellers for purposes of determining if the Sellers Total
Daily Limit is exceeded. For avoidance of doubt, a public sale means a sale
effected through a securities exchange or NASDAQ, or otherwise in a Broker’s
Transaction as defined in Rule 144 under the Securities Act of 1933. The Sellers
Total Daily Limit shall mean the greater of (i) 25,000 or (ii) during the first
year following the Closing, twenty percent (20%) of the average daily trading
volume of Arcadia Common Stock during the five trading days preceding the day of
sale, and during the second year following the Closing, thirty percent (30%) of
the average daily trading volume of Arcadia Common Stock during the five trading
days preceding the day of sale. For purposes of determining how many Arcadia
Shares of the Sellers Total Daily Limit may be sold by any one Seller, it shall
be his or its respective pro-rata share of such Sellers’ Total Daily Limit,
which shall be determined based upon such Sellers ownership percentage in the
Company as of the date of this Agreement. Any

12



--------------------------------------------------------------------------------



 



Seller shall be free to use another Seller’s portion of the Sellers Daily Limit
if the other Seller confirms that it will not be selling Arcadia Shares on a
particular day. Notwithstanding the foregoing, any Seller shall be entitled to
sell a minimum of 2,000 shares of Arcadia Shares on any given day, regardless of
the number of Arcadia Shares sold by any other Seller. The Sellers further
agree, that at all times prior to the Anniversary Date, the Sellers shall not
sell any Arcadia Shares on a short basis. The previous sentence shall not be
construed to prevent any Seller from entering into an “equity collar” or “equity
floor” arrangement, as those terms are generally understood by financial
institutions.
     1.14.2 If any Seller desire to sell more than the Sellers Total Daily Limit
in any given day or any Seller desires to sell more than such Seller’s pro rata
share of the Sellers Total Daily Limit, they shall provide Arcadia with
reasonable advanced written notice of such desire, and Arcadia shall work with
such Seller or Sellers to accomplish such sales so as to not adversely impact
the price of the Arcadia Shares of stock.
     1.15 Existing AutoMed Agreement. AutoMed Technologies, Inc. (“AutoMed”), an
affiliate of ABDC, and the Company are parties to a certain Master Purchase and
License Agreement dated March 22, 2004 (the “Master Agreement”), as amended by
an Amendment to Master Purchase and License Agreement dated September 30, 2005
(the “Amendment”), an Addendum to Equipment Purchase and License Agreement dated
May 16, 2006 and by an Addendum to Equipment Purchase and License Agreement
dated October 18, 2006 (the Master Agreement, Amendment and the two Addenda are
collectively referred to as the “Existing AutoMed Agreement”). With respect to
the Existing AutoMed Agreement and matters related to AutoMed products and
services in the future, the parties (including ABDC, acting on behalf of
AutoMed) hereby agree as follows:
     1.15.1 All obligations of AutoMed to provide guarantees and preferential
pricing and terms to the Company pursuant to Existing AutoMed Agreement shall
terminate as of the Closing Date;
     1.15.2 AutoMed hereby commits that with respect to the Company and each
PrairieStone Customer that elects to purchase or lease AutoMed products, AutoMed
will sell or lease such products at prices which will not exceed the Federal
Supply Schedule (“FSS”) price then in effect, provided that:
     (a) No less than ninety percent (90%) of all pharmacies with whom the
Company contracts for design and workflow services (each a “PrairieStone
Customer”) shall purchase or lease AutoMed automation equipment,
     (b) The Company, or such PrairieStone Customer, as the case may be enters
into and remains in compliance with the terms of the Prime Vendor Agreement
entered into with ABDC ( including the obligations to use ABDC as its primary
vendor),
     (c) The Company, or such PrairieStone Customer, as the case may be, enters
into and remains in compliance with a definitive agreement with respect to

13



--------------------------------------------------------------------------------



 



the purchase or lease of AutoMed products which is consistent, in all material
respects, with AutoMed’s standard terms and conditions.
     (d) The Company and Arcadia shall remain in compliance with any and all
obligations under any agreements with ABDC and its affiliates, including
AutoMed.
     1.15.3 The obligations of the parties contained in this Section 1.15 shall
commence on the Closing Date and continue until September 30, 2010, subject to
earlier termination upon the first to occur of the following: (a) termination of
the Prime Vendor Agreement and (b) termination of the Loan Agreement described
in Section 4.5, provided that the provisions of 1.15.1 shall not terminate.
     1.16 Purchase Price Allocation. As soon as reasonably practicable following
the Closing but in no event later than Ninety (90) days following closing, Buyer
shall submit to the Sellers for their review and approval (which approval shall
not be unreasonably withheld) a proposed allocation of the Purchase Price among
the assets and liabilities of the Acquired Companies (the “Proposed
Allocation”). If the Sellers do not approve the Proposed Allocation, Buyer and
Sellers shall work together in good faith to resolve any disagreement and
jointly approve of the Purchase Price Allocation (the “Approved Allocation”)
After the Closing, the parties shall make consistent use of the Approved
Allocation for tax purposes and in all filings, declarations and reports with
the Internal Revenue Service in respect thereof, and no such filings,
declarations or reports shall be made until the Purchase Price allocation has
been approved by the Sellers and Buyer.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLERS
     As a material inducement to Buyer entering into this Agreement and knowing
and acknowledging that Buyer is relying upon the same, the Company and each
Seller hereby make to Buyer, as of the date hereof and as of the Closing Date,
the representations and warranties set forth in this Article II. All such
representations and warranties set forth herein or in any other closing document
delivered by Sellers to Buyer in connection herewith shall survive the Closing
(and none shall merge into any instrument of conveyance), for the period of time
set forth in Section 9.5 of this Agreement. No specific representation or
warranty shall limit the generality or applicability of a more general
representation or warranty. Each section of a Schedule shall be numbered to
correspond to the paragraph or section of this Agreement to which it relates.
     2.1 Organization, Existence and Good Standing. The Company is a limited
liability company duly organized, validly existing, and in good standing under
the laws of the state of its organization, with full power and authority to
conduct its business as it is now being conducted, to own, lease and use the
properties and assets that it purports to own, lease or use, and has the full
power and authority to perform all of its material Contracts. The Company is
duly qualified to do business as a foreign limited liability company and is in
good standing under the laws of each state or other jurisdiction in which either
the ownership, leasing or use of the properties owned, leased or used by it, or
the nature of the activities conducted by it, require such qualification.

14



--------------------------------------------------------------------------------



 



     2.2 Power, Authority and Enforceability of the Company. This Agreement and
all related agreements have been duly authorized and approved by the Company by
all necessary action in accordance with its Organizational Documents. Assuming
the due execution and delivery hereof by Buyer, this Agreement and the related
agreements executed and delivered in connection herewith constitute the valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their respective terms, except as the same may be limited by
bankruptcy, insolvency reorganization or similar laws affecting creditors’
rights generally or by general equitable principles.
     2.3 Power, Authority and Enforceability of Sellers. Sellers have the
absolute and unrestricted right, power, authority, and capacity to execute and
deliver this Agreement and the Sellers’ Closing Documents and to perform their
obligations under this Agreement and the Sellers’ Closing Documents. This
Agreement constitutes the legal, valid, and binding obligation of Sellers,
enforceable against each of them in accordance with its terms. Upon the
execution and delivery by Sellers of the Sellers’ Closing Documents, the
Sellers’ Closing Documents will constitute the legal, valid, and binding
obligations of Sellers, enforceable against each of them in accordance with
their respective terms, except as the same may be limited by bankruptcy,
insolvency reorganization or similar laws affecting creditors’ rights generally
or by general equitable principles.
     2.4 No Conflict. Except as set forth in Schedule 2.4, neither the execution
and delivery of this Agreement by Sellers and the Company, nor the consummation
or performance by Sellers and the Company, of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time): (a) contravene, conflict with, result in a violation of or have any
adverse affect upon (i) any provision of the Organizational Documents of any
Acquired Company, or (ii) any resolution adopted by the board or the members of
any Acquired Company; (b) contravene, conflict with, or result in a violation
of, or give any Governmental Body or other Person the right to challenge any of
the Contemplated Transactions or to exercise any remedy or obtain any relief
under any Legal Requirement, any Order to which any Acquired Company or Sellers,
or any of the assets owned or used by any Acquired Company, may be subject;
(c) contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental Authorization that is
held by any Acquired Company or that otherwise relates to the business of, or
any of the assets owned or used by, any Acquired Company; (d) contravene,
conflict with, or result in a violation or breach of any provision of, or give
any Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate, or modify,
any Contract; or (e) result in the imposition or creation of any Encumbrance
upon or with respect to any of the assets owned or used by any Acquired Company.
Except as set forth in Schedule 2.4 neither Sellers nor each Acquired Company is
or will be required to give any notice to or obtain any Consent from any Person
in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the Contemplated Transactions.
     2.5 Capitalization. The outstanding equity securities in the Company and
Subsidiaries and the beneficial and record owners of such equity securities are
set forth on Schedule 2.5. All outstanding securities of the Company and
Subsidiaries are validly issued, fully paid and non-assessable, and consist
solely of the securities described in Schedule 2.5. At the

15



--------------------------------------------------------------------------------



 



Closing, the Units shall represent all of the issued and outstanding securities
of the Company. Sellers are and will be on the Closing Date, the legal, record
and beneficial owners and holders of the Units, free and clear of all
Encumbrances, and shall, at the Closing, transfer ownership and marketable title
to the Units to the Buyer, free of all Encumbrances. The Company is and will be
on the Closing Date the legal record and beneficial owner of all outstanding
equity securities of the Subsidiaries, free and clear of all Encumbrances. There
are no Contracts relating to the issuance, sale, or transfer of any Securities
or other securities of any Acquired Company, no Person has any rights to acquire
any Units or securities of any Acquired Company, and there are no options,
calls, warrants or other securities or rights outstanding which relate to, are
convertible into or exercisable for any securities of any Acquired Company.
Schedule 2.5 sets forth, with respect to each Acquired Company, the name,
address and federal taxpayer identification number of, and the number of
outstanding Units legally and beneficially owned by each Seller as of the date
hereof and the Closing Date.
     2.6 Subsidiaries. Each Subsidiary of the Company is listed on Schedule 2.6.
Each Subsidiary is a limited liability company duly organized, validly existing
and in good standing under the laws of the state set forth on Schedule 2.6, and
has full limited liability company power to own all of its properties and assets
and to carry on its business as it is now conducted, and is qualified as a
foreign limited liability company and is in good standing in all jurisdictions
where the nature of its business or the nature and location of its assets
requires such qualification. Other than the Subsidiaries, the Company does not
own or hold, directly or indirectly, beneficially or of record, any other direct
or indirect interest (whether it be limited liability company interests,
partnership interests, common or preferred stock or any comparable ownership
interest in any Person), or any subscriptions, options, warrants, rights, calls,
convertible securities or other agreements or commitments for any interest, in
any Person.
     2.7 Financial Statements. Attached hereto as Schedule 2.7 are the following
financial statements of each Acquired Company (collectively “Financial
Statements”): (a) the consolidated, balance sheet of the Company and
Subsidiaries as of December 31, 2005, together with footnotes, the accountant’s
report and any opinion thereon, (the “December 31, 2005 Balance Sheet”), (b) the
consolidated compiled balance sheets of the Company and Subsidiaries as of
March 31, 2006 June 30, 2006 and November 30, 2006 and the related compiled,
consolidated statements of operations, and statements of cash flows for the
quarter or months then ended and (c) the quarterly compiled balance sheets and
statement of income for BRZ, LLC, a predecessor to the Company, for the quarters
ending March 31, 2004 through September 30, 2005 (collectively the “Interim
Financial Statements”). All Financial Statements are true, accurate, complete,
and fully and accurately present the properties, financial condition and results
of operations, changes in members’ equity, and cash flow of each Acquired
Company as of the respective dates and for the periods referred to in such
Financial Statements, all in accordance with and pursuant to GAAP.
     2.8 Books and Records. The books of account, business and accounting
records, minute books and other records of each Acquired Company (collectively
“Records”), are complete, accurate and correct and have been maintained in
accordance with reasonable business practices. All Records have been made
available to the Buyer for review. The minute books of each Acquired Company
contain accurate and complete records of all meetings held and corporate action
taken by, the members, the boards of directors, or governing committees thereof

16



--------------------------------------------------------------------------------



 



of each Acquired Company, and no meeting of any such members, board of
directors, or governing committee has been held for which minutes have not been
prepared and maintained in such minute books. At the Closing, all Records will
be delivered to the Buyer. Buyer has been provided with true, correct and
complete copies of the Organization Documents (and all amendments thereto), and
minute books and records of the Company and the Subsidiaries, respectively.
     2.9 Title to Properties; Encumbrances. Except as indicated in Schedule 2.9,
each Acquired Company owns and has absolute, good and marketable title to all of
the properties and assets (whether real, personal, or mixed and whether tangible
or intangible) located in the Facilities owned, leased or operated by any such
Acquired Company, used in the business or operations of such Acquired Company,
or reflected in the books, records or Financial Statements of such Acquired
Company, and all properties and assets purchased or otherwise acquired by any
Acquired Company since the date of the Interim Financial Statements, except for
inventory sold since said dates in the Ordinary Course of Business and
consistent with past practice (collectively “Company Assets”). All Company
Assets are free and clear of all Encumbrances, except those Encumbrances
described in Schedule 2.9.
     2.10 Real Property.
     2.10.1 None of the Acquired Companies owns any real property;
     2.10.2 Schedule 2.10.2 lists and describes all real property or interests
in real property leased or subleased to or by any Acquired Company (“Leased
Property”). The Company has delivered to the Buyer correct and complete copies
of the leases and subleases listed in Schedule 2.10.1 and with respect to each
such lease and sublease:
     (a) Each is legal, valid, binding, enforceable, and in full force and
effect;
     (b) No Person is in breach or default, and no event has occurred which,
with or without notice or lapse of time, would constitute a breach or default or
permit termination, modification, or acceleration thereunder;
     (c) There are no disputes, oral agreements, or forbearance arrangements in
effect as to any lease or sublease;
     (d) Each Acquired Company has received all Governmental Authorizations
required in connection with the use or operation thereof and have been operated
and maintained in accordance with applicable Legal Requirements; and
     (e) There are no parties (other than such Acquired Company) in possession
or control of any parcel of Leased Property.
     2.11 Condition and Sufficiency of Assets. Except as disclosed in
Schedule 2.11, the Facilities and the Company Assets are structurally sound, in
good operating condition and repair, and are adequate for the uses to which they
are being put and to conduct the Business, and none of such Facilities or the
Company Assets are in need of maintenance or repairs except for ordinary,
routine maintenance and repairs that are not material in nature or cost. All
personal

17



--------------------------------------------------------------------------------



 



property, fixtures, machinery and equipment owned or used by the Acquired
Companies are in good operating condition and repair.
     2.12 Accounts Receivable. All accounts receivable of each Acquired Company
that are reflected in the Interim Financial Statements or in the accounting
records of such Acquired Company as of the Closing Date represent and, at the
Closing, will represent valid obligations arising from sales actually made or
services actually performed in the Ordinary Course of Business. Unless paid
prior to the Closing Date, the Accounts Receivable are and at the Closing will
be current and collectible, in full, subject to no offsets or defenses, except
for the amount of any respective reserves shown in the Interim Financial
Statements (which reserves are adequate and calculated in accordance with GAAP
and past practice and, in the case of the reserve as of the Closing Date, will
not represent a greater percentage of the Accounts Receivable as of the Closing
Date than the reserve reflected in the Interim Financial Statements represented
and will not represent a Material Adverse Change in the composition of such
Accounts Receivable in terms of aging). Subject to such stated reserves, each of
the Accounts Receivable either has been or will be collected in full, without
any set-off, within one hundred and twenty (120) days after the day on which it
first becomes due and payable.
     2.13 Inventory. All inventory of each Acquired Company, whether or not
reflected in the Financial Statements, consists and, at the Closing, will
consist of good quality and reasonable quantity, fully usable and salable within
the six (6) month period following the Closing Date in the Ordinary Course of
Business. All inventories of each Acquired Company have been priced at the lower
of cost or market on a first in, first out basis in accordance with GAAP. The
quantities of each item of inventory of each Acquired Company are not excessive
and are reasonable in the present circumstances of the Acquired Companies.
     2.14 No Undisclosed Liabilities. Except as set forth in Schedule 2.14, the
Acquired Companies have no Liabilities except for liabilities reflected in the
Interim Financial Statements and current liabilities for trade payables and
accrued operating expenses incurred in the Ordinary Course of Business since the
date of the Interim Financial Statements.
     2.15 Taxes.
     2.15.1 The Acquired Companies have filed or caused to be filed, on a timely
basis including lawful extensions, all Tax Returns that are or were required to
be filed by or with respect to them, pursuant to applicable Legal Requirements.
The Acquired Companies have paid all Taxes that have or may have become due
pursuant to those Tax Returns, any Legal Requirement or otherwise, or pursuant
to any assessment received by Sellers or any Acquired Company.
     2.15.2 None of the Acquired Companies has ever been audited by the Internal
Revenue Service. Neither Sellers nor any Acquired Company have given or been
requested to give waivers or extensions (or are or would be subject to a waiver
or extension given by any other Person) of any statute of limitations relating
to the payment of Taxes by any Acquired Company or for which any Acquired
Company may be liable.

18



--------------------------------------------------------------------------------



 



     2.15.3 All Taxes that any Acquired Company is or was required by Legal
Requirements to pay, withhold or collect have been duly paid, withheld or
collected and, to the full extent required, have been timely paid to the proper
Governmental Body or other Person. No Acquired Company has any Liability for
Taxes, except for Taxes reserved in its Interim Financial Statement and accrued
in the Ordinary Course of Business since the date thereof.
     2.15.4 All Tax Returns filed by each Acquired Company are true, correct,
and complete and exact copies of all Tax Returns filed by each Acquired Company
during the six (6) year period preceding the date hereof have been delivered to
the Buyer.
     2.15.5 Schedule 2.15.5 describes all tax elections and consents filed by
each Acquired Company with any Governmental Body.
     2.15.6 No issues have been raised and are currently pending by any taxing
authority in connection with any of the Returns and none of the Sellers has
Knowledge of any such issues based upon personal contact of any employee of the
Company and the Subsidiaries with any agent of a taxing authority.
     2.15.7 No Seller is a Person other than a United States person within the
meaning of the Code and the Contemplated Transactions are not subject to the
withholding provisions of section 3406 or subchapter A of Chapter 3 of the Code.
     2.15.8 The Company and the Subsidiaries have withheld and paid all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, stockholder, or other third
party.
     2.16 Bank Accounts. Schedule 2.16 contains a list showing: (1) the name of
each bank, safe deposit company or other financial institution in which the
Company or any of the Subsidiaries has an account, lock box or safe deposit box;
(2) the names of all Persons authorized to draw thereon or to have access
thereto and the names of all Persons, if any, holding powers of attorney from
the Company or any of the Subsidiaries; and (3) all instruments or agreements to
which the Company or any of the Subsidiaries is a party as an endorser, surety
or guarantor, other than checks endorsed for collection or deposit in the
Ordinary Course of Business.
     2.17 Employee Benefits.
     2.17.1 Schedule 2.17.1 describes each Employee Benefit Plan that any
Acquired Company maintains or to which any Acquired Company contributes and each
Employee Benefit Plan that any Acquired Company formerly maintained or to which
any Acquired Company ever contributed in the past five (5) years.
     2.17.2 Each Employee Benefit Plan (and each related trust, insurance
contract or fund) complies in form and in operation in all material respects
with the applicable requirements of ERISA, the IRC and all other Legal
Requirements and all required filings, returns, reports and descriptions
(including Form 5500 Annual Reports, Summary Annual Reports, PBGC-1’s and
Summary Plan Descriptions) have been timely filed or distributed

19



--------------------------------------------------------------------------------



 



appropriately with respect to each such Employee Benefit Plan as required by
ERISA, the IRC and all Legal Requirements.
     2.17.3 All required contributions (including all employer contributions and
employee salary reduction contributions) have been paid to each Employee Benefit
Plan and all required contributions for any period ending on or before the
Closing Date which are not yet due have been and shall be accrued and reserved
in each of the Acquired Company’s respective Interim Financial Statements and
books and records. All premiums or other payments for all periods ending on or
before the Closing Date have been paid with respect to each such Employee
Benefit Plan.
     2.17.4 No funding or asset deficiency of any kind exists under any Employee
Benefit Plan.
     2.17.5 Sellers have delivered to Buyer correct and complete copies of all
Employee Benefit Plans, including without limitation, all agreements, plan
documents and summary plan descriptions, the most recent determination letter
received from the IRS, the five (5) most recent Form 5500 Annual Reports, and
all related trust agreements, insurance contracts and other funding agreements
which implement or relate to each Employee Benefit Plan.
     2.17.6 No such Employee Benefit Plan has been completely or partially
terminated or been the subject of a reportable event as to which notices would
be required to be filed with the PBGC within the past five (5) years. No
proceeding by the PBGC to terminate any such Employee Benefit Plan has been
instituted or threatened.
     2.17.7 To the knowledge of the Sellers and the Acquired Companies, there
have been no prohibited transactions with respect to any such Employee Benefit
Plan. To the knowledge of the Sellers and the Acquired Companies, no Fiduciary
has any Liability for breach of fiduciary duty or any other failure to act or
comply in connection with the administration or investment of the assets of any
such Employee Benefit Plan. No action, suit, proceeding, complaint, grievance,
hearing or investigation with respect to the administration or the investment of
the assets of any such Employee Benefit Plan (other than routine claims for
benefits) is pending or to the knowledge of the Sellers and the Acquired
Companies threatened. Neither the Acquired Companies (or employees with
responsibility for employee benefits matters) nor the Sellers have any Knowledge
of any basis for any such action, suit, grievance, complaint, proceeding,
hearing or investigation.
     2.17.8 The Acquired Companies have not incurred, and neither the Sellers
nor the directors and officers (and employees with responsibility for employee
benefits matters) of any Acquired Company have any reason to expect that any
Acquired Company will incur any Liability to the PBGC (other than PBGC premium
payments) or otherwise under Title IV of ERISA (including any withdrawal
Liability) or under the Code with respect to any such Employee Benefit Plan
which is an Employee Benefit Plan.

20



--------------------------------------------------------------------------------



 



     2.17.9 No Acquired Company contributes to, ever has contributed to, or ever
has been required to contribute to any Multi-Employer Plan or has any Liability
(including withdrawal Liability) under any Multi-Employer Plan.
     2.17.10 Except as disclosed in Schedule 2.17.10, no Acquired Company
maintains, has ever maintained, has ever contributed, or has ever been required
to contribute to any Defined Benefit Plan, Employee Benefit Plan or any
arrangement providing medical, health or life insurance or other welfare-type
benefits for current or future retired or terminated employees, their spouses or
their dependents, other than continuation coverage required by ERISA, the IRS
and applicable state law.
     2.17.11 No Acquired Company has any Liability arising from any Employee
Plan, except for any liability reflected in the Acquired Company’s Interim
Financial Statement or as accrued in the Ordinary Course of Business since the
date of such Interim Financial Statement.
     2.18 Compliance with Legal Requirements. Except as set forth in
Schedule 2.18:
     2.18.1 Each Acquired Company is, and at all times has been, in full
compliance with each Legal Requirement that is or was applicable to it or to the
conduct or operation of its business or the ownership or use of any of its
assets.
     2.18.2 No event has occurred or circumstance exists that (with or without
notice or lapse of time) (i) may constitute or result in a violation by any
Acquired Company under, or a failure on the part of any Acquired Company to
comply with, any Legal Requirement, or (ii) may give rise to any obligation on
the part of any Acquired Company to undertake, or to bear all or any portion of
the cost of, any remedial action of any nature.
     2.18.3 No Acquired Company or any Seller has received any notice nor other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (i) any actual, alleged, possible, or potential violation of,
or failure to comply with, any Legal Requirement, or (ii) any actual, alleged,
possible, or potential obligation on the part of any Acquired Company to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature.
     2.18.4 The Company is qualified for participation in the Medicare and
Medicaid programs. The Company has not received any notice indicating that such
qualification may be terminated or withdrawn, nor does the Company or any Seller
have any reason to believe that such qualification may be terminated or
withdrawn. The Company has timely filed, in all material respects, all claims or
reports required to be filed with respect to the purchase of products or
services by third party payors (including, without limitation, Medicare and
Medicaid), and all such claims or reports are complete and accurate in all
material respects. The Acquired Companies do not have any liability to any payor
with respect thereto.
     2.18.5 The Acquired Companies have complied with all applicable health care
laws (including, in each case, any regulations issued pursuant thereto)
including (i) the

21



--------------------------------------------------------------------------------



 



Social Security Act, as amended, including criminal penalties for acts involving
Federal health care programs, commonly referred to as the “Federal
Anti-Kick-Back Statute”, (ii) Federal laws prohibiting certain referrals,
commonly referred to as the “Stark Statute”, (iii) the Federal False Claims Act,
as amended (iv) the Health Insurance Portability and Accountability Act of 1996,
and (v) all statutes and regulations relating to the possession, distribution,
maintenance and documentation of controlled substances.
     2.18.6 No personnel of the Acquired Companies during such person’s
employment with the Acquired Companies has been convicted of, charged with or
investigated for (a) Medicare, Medicaid or other Federal Health Care Program (as
defined in 42 U.S.C. section 1320a-7b(f)) related offense, or, convicted of,
charged with or investigated for a violation of any federal or state law
relating to fraud, theft embezzlement, breach of fiduciary responsibility,
financial misconduct, obstruction of investigation or controlled substances. No
personnel of the Acquired Companies during such person’s employment with the
Acquired Companies has been excluded or suspended from participation in
Medicare, Medicaid or any other Federal Heath Care Program or has been debarred,
suspended or otherwise ineligible to participate in federal programs. No
personnel of the Acquired Companies during such persons employment with the
Acquired Companies has committed any offense which may reasonably serve as the
basis for any such exclusion, suspension debarment or other ineligibility. The
Acquired Companies have not arranged or contracted with any individual that is
suspended, excluded or debarred from participation in, or otherwise ineligible
to participate in, a Federal Health Care Program or other federal program.
     2.19 Governmental Authorizations.
     2.19.1 Schedule 2.19.1 contains a complete and correct list of each
Governmental Authorization that is held by each Acquired Company or that
otherwise relates to the business of, or to any of the assets owned or used by,
each Acquired Company. Each Governmental Authorization listed or required to be
listed in Schedule 2.19.1 is valid and in full force and effect. Each Acquired
Company has complied in all material respects with all conditions and
requirements for, or relating to, all Governmental Authorizations.
     2.19.2 The Governmental Authorizations listed in Schedule 2.19.2
collectively constitute all of the Governmental Authorizations necessary to
permit the Acquired Companies to lawfully conduct and operate their respective
businesses in the manner as currently conducted and as conducted during the
previous five (5) years, and to permit the Acquired Companies to own and use
their assets in the manner in which they currently own and use such assets.
     2.19.3 No Acquired Company or Seller has received any notice or other
communication regarding any actual, alleged or potential (i) violation or
failure to comply with any Governmental Authorization by an Acquired Company or
(ii) revocation, withdrawal, suspension, cancellation, termination or
modification of any Governmental Authorization held by an Acquired Company.
     2.20 Legal Proceedings; Orders.

22



--------------------------------------------------------------------------------



 



     2.20.1 Except as disclosed in Schedule 2.20, there is no pending
Proceeding: (a) that has been commenced by or against any Acquired Company or
that otherwise relates to or may affect the business of, or any of the assets
owned, leased or used by any Acquired Company; or (b) that challenges, or that
may have the effect of preventing, delaying, making illegal, or otherwise
interfering with, any of the Contemplated Transactions. No such Proceeding has
been Threatened in writing, or orally to the Knowledge of the Sellers or
Acquired Companies, and no Proceeding has been terminated (by adjudication,
settlement or otherwise) within the last five (5) years. To Sellers’ Knowledge,
no event has occurred or circumstance exists that could reasonably be expected
to give rise to or serve as a basis for the commencement of any such Proceeding;
and
     2.20.2 There is currently no Order to which any Acquired Company, Seller
(with respect to an Acquired Company) or any of the Acquired Company’s
businesses or any of the assets owned, leased or used by any Acquired Company,
is subject. Each Acquired Company has complied with all Orders to which it, or
any of the assets owned or used has been subject.
     2.21 Absence of Certain Changes and Events. Except as set forth in
Schedule 2.21, since December 31, 2005, each Acquired Company has conducted its
business only in the Ordinary Course of Business and there has not been any:
     2.21.1 Change in any Acquired Companies’ authorized or issued equity
security, grant of any option or right to purchase equity shares of capital
stock of any Acquired Company, or declaration or payment of any dividend or
other distribution or payment in respect of equity security;
     2.21.2 Amendment to the Organizational Documents of any Acquired Company;
     2.21.3 Payment of any bonuses to or any increase in any salaries, wages,
benefits or other compensation of any member, director, officer, employee, agent
or Representative of any Acquired Company or entry into any employment or
severance agreement or arrangement, or any other Contract with such Person;
     2.21.4 Payment or accrual of any bonuses, commissions or other
distributions to any Seller or any Affiliate or relative of any Seller, except
as provided pursuant to any agreement between the Company and such Seller and
disclosed on Schedule 2.21;
     2.21.5 Adoption of, or increase in the payments to or benefits under, any
profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement, or other Employee Benefit Plan;
     2.21.6 Damage to or destruction or loss of any asset or property of any
Acquired Company, whether or not covered by insurance, in excess of $5,000;
     2.21.7 Entry into, termination of, or receipt of notice of termination of
any Contract or transaction outside the Ordinary Course of Business or which
involves a total remaining commitment by or to any Acquired Company of at least
$5,000;

23



--------------------------------------------------------------------------------



 



     2.21.8 Sale (other than sales of inventory in the Ordinary Course of
Business), license, lease, or other disposition of any asset or property of any
Acquired Company in excess of $5,000 or imposition of any Encumbrance on any
asset or property of any Acquired Company;
     2.21.9 Cancellation, settlement, or waiver of any claims or rights of or
against any Acquired Company in excess of $5,000;
     2.21.10 Change in any of the accounting methods or principles used by any
Acquired Company;
     2.21.11 Entry into of any Contract by any Acquired Company to do any of the
foregoing;
     2.21.12 Sale or transfer of any portion of the Acquired Companies assets or
property that would be material to any of the Company or the Subsidiaries,
individually or taken as a whole, except for sales of its inventory and
transfers of cash in payment of trade payables, all in the Ordinary Course of
Business;
     2.21.13 Loss, or any interruption in use, of any assets or property
(whether or not covered by insurance), on account of fire, flood, riot, strike
or other hazard or Act of God;
     2.21.14 Payment or declaration of any dividends or distributions or other
payments to its members or Affiliates, other than normal employment compensation
paid in the Ordinary Course of Business;
     2.21.15 Material change in the conduct or nature of any aspect of the
Business, whether or not made in the Ordinary Course of Business and whether or
not the change had a Material Adverse Effect;
     2.21.16 Payment of accounts payable or delay in collection of accounts
receivables, in each case other than in the Ordinary Course of Business;
     2.21.17 Hiring of any employee who has an annual salary of $ 75,000 or
more;
     2.21.18 Termination of any employee who had an annual salary of $75,000 or
more; or
     2.21.19 Without limitation by the enumeration of any of the foregoing,
entered into any material transaction other than in the Ordinary Course of
Business. The foregoing representations and warranties shall not be deemed to be
breached by virtue of the entry by Sellers into this Agreement or their
consummation of the Contemplated Transactions.
     2.22 Contracts; No Defaults. Schedule 2.22.1 contains a true, correct and
complete list, and Sellers have delivered to Buyer true, correct and complete
copies, of:

24



--------------------------------------------------------------------------------



 



     (a) Each Contract that involves the furnishing or performance of services,
or the delivery, sale, lease or transfer of goods, materials or products, by any
Acquired Company in an amount or value in excess of $10,000;
     (b) Each Contract that involves the furnishing or performance of services
to, or the purchase, lease or receipt of goods, materials, inventory, supplies,
products or other personal property by an Acquired Company in an amount or value
in excess of $10,000;
     (c) Each lease, rental or occupancy agreement, license, installment and
conditional sale agreement, and other Contract affecting the ownership of,
leasing of, title to, use of, or any leasehold or other interest in, any
personal property;
     (d) Each Contract under which any Acquired Company has created, incurred,
assumed or guaranteed any indebtedness for borrowed money, has incurred any
capitalized lease obligation, or under which any of its tangible or intangible
assets, are Encumbered;
     (e) Each licensing agreement or other Contract with respect to any
Intellectual Property Assets, including, without limitation, agreements with
current or former employees, consultants, or contractors regarding the
appropriation or the non-disclosure of any of the Intellectual Property Assets;
     (f) Each profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance, or other plan, arrangement, contract or
Employee Benefit Plan for the benefit of its current or former directors,
officers, and employees, except for Employee Benefits Plans disclosed in
Schedule 2.17;
     (g) Each offer or agreement for the employment of or receipt of any
services from any Person on a full-time, part-time, consulting, commission or
any other basis, except for oral agreements of employment that are terminable by
the Acquired Companies at will and without any Liability;
     (h) Each joint venture or partnership agreement or other Contract involving
any joint conduct or sharing of any business, venture or enterprise, or a
sharing of profits, losses, costs, or liabilities by any Acquired Company with
any other Person;
     (i) Each Contract containing covenants that in any way purport to restrict
the business activity of any Acquired Company or limit the freedom of any
Acquired Company to engage in any line of business or to compete with any
Person;
     (j) Each Contract for capital expenditures in excess of $10,000;
     (k) Each warranty, guaranty, or other similar undertaking extended by any
Acquired Company for or with respect to any Person;

25



--------------------------------------------------------------------------------



 



     (l) Each Contract under which any Acquired Company has advanced, guaranteed
or loaned any amount to or for the benefit of any of its directors, officers,
employees or Representatives;
     (m) Each Contract with any employee, officer, director, members, sales
representative, consultant, distributor, Representative or agent of any Acquired
Company;
     (n) Each Contract relating to Intellectual Property Assets;
     (o) Each Contract not entered into in the Ordinary Course of Business; and
     (p) Each Contract relating to confidentiality or noncompetition.
     2.22.2 Except as set forth in Schedule 2.22.2, each Contract is in full
force and effect and is valid and enforceable in accordance with its terms.
     2.22.3 Except as set forth in Schedule 2.22.3 with respect to each Contract
(including, without limitation, those Contracts and agreements disclosed or
required to be disclosed in Schedule 2.22.1):
     (a) Each Acquired Company is, and at all times has been, in full compliance
with all applicable terms and requirements of each Contract, except to the
extent that noncompliance could reasonably be expected to have a Material
Adverse Effect on the Business;
     (b) To Seller’s Knowledge, each other Person that has or had any obligation
or liability under any Contract is, and at all times has been, in full
compliance with all applicable terms and requirements of such Contract; except
to the extent that noncompliance could reasonably be expected to have a Material
Adverse Effect on the Business;
     (c) To Seller’s Knowledge, no event has occurred or circumstance exists
that (with or without notice or lapse of time) may contravene, conflict with, or
result in a violation or breach of, or give any Acquired Company or other Person
the right to declare a default or exercise any remedy under, or to accelerate
the maturity or performance of, or to cancel, terminate, or modify, any
Contract; and
     (d) To Seller’s Knowledge, no Acquired Company has given to or received
from any other Person any notice or other communication (whether oral or
written) regarding any actual, alleged, possible, or potential violation or
breach of, default under or termination or cancellation of, any Contract.
     2.23 Material Adverse Changes. No Acquired Company has suffered or been
threatened with, and Sellers have no Knowledge of any facts which may cause or
result in, any Material Adverse Change to an Acquired Company or its business or
assets and no event has occurred or circumstance exists that may result in a
Material Adverse Change to any such Acquired Company. Since the Financial
Statement Date, there has not been a material change in

26



--------------------------------------------------------------------------------



 



the aggregate amount of trade receivables of the Acquired Companies or the aging
thereof, or a material change in the level of the inventory of the Acquired
Companies.
     2.24 Insurance. Schedule 2.24 sets forth a description with respect to each
insurance policy (including policies providing property, casualty, liability and
workers’ compensation coverage and bond and surety arrangements) to which any
Acquired Company has been a party, a named insured or otherwise the beneficiary
of coverage at any time within the past six (6) years, including (a) the name,
address and telephone number of the agent; (b) the name of the insurer, the name
of the policyholder, and the name of each covered insured;(c) the policy number
and the period of coverage; (d) the scope (including an indication of whether
the coverage was on a claims made, occurrence or other basis) and amount
(including a description of how deductibles and ceilings are calculated and
operate) of coverage; and (e) a description of any retroactive premium
adjustments or other loss-sharing arrangements. With respect to each such
insurance policy: (i) the policy is legal, valid, binding, enforceable and in
full force and effect; (ii) the policy will continue to be legal, valid,
binding, enforceable and in full force and effect on identical terms following
the consummation of the Contemplated Transactions; (iii) no Acquired Company or
any other Person is in breach or default (including with respect to the payment
of premiums or the giving of notices), and no event has occurred which, with
notice or the lapse of time, would constitute such a breach or default, or
permit termination, modification or acceleration, under the policy; and (iv) no
Person has repudiated any provision thereof. Each Acquired Company has been
covered since its inception by insurance in scope and amount customary and
reasonable for the business in which it has engaged during the aforementioned
period. Schedule 2.24 describes any self-insurance arrangements affecting any
Acquired Company.
     2.25 Environmental Matters. Except as set forth in Schedule 2.25:
     2.25.1 Each Acquired Company is, and at all times has been, in compliance
with, and is not in violation of or liable under, any Environmental Law and has
never engaged in any Hazardous Activity. No Seller or Acquired Company, has any
basis to expect, nor has any of them or any other Person for whose conduct they
are or may be held to be responsible, received, any actual or Threatened Order,
notice or other communication from any Governmental Body or Person, or the
current or prior owner or operator of any Facilities, of any actual or potential
violation or failure to comply with any Environmental Law, or of any actual or
Threatened obligation to undertake or bear the cost of any Environmental,
Health, and Safety Liabilities with respect to any of the Facilities or any
other properties or assets (whether real, personal, or mixed) in which Seller or
any Acquired Company has had an interest.
     2.25.2 To the Knowledge of Sellers there are no pending, potential or
Threatened claims or Encumbrances arising under or pursuant to any Environmental
Law, or any Environmental, Health and Safety Liabilities, with respect to or
affecting any of the Facilities or any other properties and assets (whether
real, personal, or mixed) in which Sellers or any Acquired Company have ever
used, possessed or occupied.
     2.25.3 To the Knowledge of Sellers no Acquired Company, or any other Person
for whose conduct they are or may be held responsible, has any Environmental,
Health

27



--------------------------------------------------------------------------------



 



and Safety Liabilities, including without limitation, those with respect to the
Facilities or with respect to any other properties or assets (whether real,
personal, or mixed) in which Sellers or any Acquired Company (or any
predecessor), have ever used, possessed or occupied.
     2.26 Employees/Representatives.
     2.26.1 Schedule 2.26.1 contains a complete and accurate list of the
following information for each employee, officer or director of any Acquired
Company, including each employee on leave of absence or layoff status: (a) name;
(b) date of hire, (c) job title; (d) current compensation and bonus paid or
payable; (e) vacation accrued; (f) service credited for purposes of vesting and
eligibility to participate under any Employee Benefit Plan and (g) all other
unpaid compensation, bonus and overtime pay, accrued or payable for any period
prior to the Closing.
     2.26.2 No employee, officer or director of any Acquired Company is a party
to, or is otherwise bound by, any agreement or arrangement, including any
confidentiality, noncompetition, or proprietary rights agreement, between such
employee, officer or director and any other Person.
     2.26.3 Schedule 2.26.3 also contains a complete and accurate list of the
following information for each retired employee or director of any Acquired
Company, or their dependents, receiving benefits or eligible to receive benefits
in the future: (a) name, (b) benefit, (c) payment option election, (d) retiree
medical insurance coverage, (e) retiree life insurance coverage, and (f) other
benefits.
     2.26.4 Schedule 2.26.4 lists each current sales representative,
commissioned salesperson, consultant or other agent or representative of any
Acquired Company (“Representatives”) and all former Representatives terminated
within the last 3 years or to which any Acquired Company owes any Liability,
along with a complete description of the compensation or Liability payable to
such Representatives and all Contracts relating thereto, and Sellers have
delivered to Buyer a true and complete copy of each such Contract and/or all
amendments thereto.
     2.26.5 Except for the written resignations expressly required by this
Agreement, to Sellers’ Knowledge, no Representative, director, officer, or other
employee of any Acquired Company intends to terminate or materially alter his or
her employment or other business relationship with any Acquired Company. Neither
Sellers nor any Acquired Company has received any notice of termination or
resignation from any current director, officer, employee, agent or
Representative of any Acquired Company.
     2.27 Labor Relations; Compliance. Each Acquired Company has not been nor is
a party to any collective bargaining or other labor Contract. There has not
been, there is not presently pending or existing, and there is not Threatened,
(a) any strike, slowdown, picketing, work stoppage, or employee grievance
process, (b) any Proceeding against or affecting any Acquired Company relating
to the alleged violation of any Legal Requirement pertaining to labor relations
or employment matters, including any charge or complaint filed by an employee or

28



--------------------------------------------------------------------------------



 



union with the National Labor Relations Board, the Equal Employment Opportunity
Commission, or any comparable Governmental Body, organizational activity, or
other labor or employment dispute against or affecting each Acquired Company or
its premises, or (c) any application for certification of a collective
bargaining agent. To the Knowledge of the Sellers and Acquired Companies, no
event has occurred or circumstance exists that could provide the basis for any
work stoppage or other labor dispute. There is no lockout of any employees by
any Acquired Company, and no such action is contemplated by any Acquired
Company. Each Acquired Company has complied in all respects with all Legal
Requirements relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and
health, and plant closing. None of the Acquired Companies is liable for the
payment of any compensation, damages, taxes, fines, penalties, or other amounts,
however designated, for failure to comply with any of the foregoing or other
Legal Requirements.
     2.28 Intellectual Property.
     2.28.1 Excluding documents pertaining to the application or registration of
any Intellectual Property Asset with the United States Patent and Trademark
office (“USPTO”) or U.S. Copyright Office, implied licenses attendant to the
sale of products and services, label licenses for pharmaceutical products and
medical devices, and licenses for non-customized commercial software having an
annual license fee of less than $1,000 per seat, per user, per CPU, or per site,
as applicable, Schedule 2.28.1 contains a complete and accurate list of all
Contracts in which third parties grant rights in Intellectual Property to any
Acquired Company.
     2.28.2 Excluding implied licenses attendant to the sale of products or
services, Schedule 2.28.2 contains a complete and accurate list of all Contracts
in which any Acquired Company has granted rights in Intellectual Property Assets
to third parties.
     2.28.3 Schedule 2.28.3 contains a complete and accurate list of all
Intellectual Property Assets that are registered, or for which an application to
register has been filed, with the USPTO or the U.S. Copyright Office. Except as
set forth in Schedule 2.28.3, the Acquired Companies are the owners of all
right, title, and interest in and to each of the Intellectual Property Assets,
free and clear of all Encumbrances, and the Acquired Companies collectively have
the sole and undiminished right to the Intellectual Property Assets without any
Liability for royalties or other payments to a third party. Neither the Sellers,
nor the Sellers’ agents or employees, hold any Encumbrance, or have any
ownership or other claim of right, enjoyment, or interest in any of the
Intellectual Property Assets set forth in Schedule 2.28.3, and all such
Intellectual Property Assets created by an employee of any Acquired Company were
created during the term of and in the course of such employee’s employment.
     (a) Except as set forth in Schedule 2.28.3, all of the issued Patents,
registered Marks and registered Copyrights owned by the Acquired Companies are
properly filed and registered, are in compliance with all current Legal
Requirements (including payment of filing and examination fees and proofs of
use) which cannot be subsequently complied with, are not subject to past due

29



--------------------------------------------------------------------------------



 



maintenance fees, royalty fees, Taxes or Proceedings or Liabilities, and to the
Knowledge of Sellers are valid and enforceable.
     (b) No Patent, Mark, or Copyright of the Intellectual Property Assets has
been or is now involved in any interference, reissue, reexamination, or
opposition Proceeding.
     (c) Except as described in Schedule 2.28.3, to the Knowledge of the
Sellers, no Intellectual Property Asset violates or infringes upon any rights of
any Person or has been challenged or threatened in any way other than by
official actions of the USPTO.
     (d) All products sold under an issued patent of the Patents of the
Intellectual Property Assets have been marked with the proper notice of the
Patent.
     (e) Each Acquired Company has taken commercially reasonable precautions to
protect the secrecy and confidentiality of Trade Secrets of the Intellectual
Property Assets.
     2.28.4 Schedule 2.28.4 sets forth a complete and accurate list of all
material unregistered trademarks and service marks of the Intellectual Property
Assets and included in the operation of its business.
     2.28.5 To the Knowledge of the Sellers, the Acquired Companies are properly
licensed to use the non-customized commercially available software currently in
use by the Acquired Companies.
     2.28.6 Except as set forth in Schedule 2.28.6, to the Knowledge of the
Sellers, the conduct of the Company’s and the Subsidiaries’ respective
Businesses and the exercise of their respective rights relating to the
Intellectual Property Assets does not infringe upon or otherwise violate the
Intellectual Property of any Person.
     2.28.7 Except as set forth in Schedule 2.28.7, to the Sellers’ Knowledge,
no Person is infringing upon or otherwise violating any of the Intellectual
Property Assets listed by Sellers in Schedules 2.28.2, 2.28.3 or 2.28.4.
     2.28.8 Except as set forth in Schedule 2.28.8, neither the Company nor any
of the Subsidiaries has received notice of any claims, and to Sellers’
Knowledge, there are no pending claims, of any Persons, other than official
actions of the USPTO, relating to the scope, ownership or use of any of the
Intellectual Property Assets scheduled by Sellers in Schedule 2.28.3.
     2.28.9 Except as indicated in Schedule 2.28.3, one of the Acquired
Companies are listed in the records of the USPTO or U.S. Copyright Office as the
sole owner of record of the Patents, registered Marks, or registered Copyrights
listed in Schedule 2.28.3.
     2.28.10 Except as indicated in Schedule 2.28.3, each copyright
registration, patent, registered trademark and application therefore listed in
Schedule 2.28.3 has been

30



--------------------------------------------------------------------------------



 



duly maintained, including the submission of all necessary filings to date in
accordance with the legal and administrative requirements of the USPTO or the U.
S. Copyright Office, as applicable, to avoid abandonment.
     2.28.11 All software owned by the Company or one of its Subsidiaries was
either developed by employees of the Company or of one of the Subsidiaries
within the scope of their employment; or by independent contractors who have
assigned their rights to the Company or one of the Subsidiaries pursuant to
written agreements.
     2.28.12 Schedule 2.28.12 sets forth a complete and accurate list of all
domain names used by any of the Acquired Companies and the applicable registrar
and expiration date of the current registration. Each domain name set forth in
Schedule 2.28.12 is currently registered with an ICANN-sanctioned registrar, and
to the Sellers’ Knowledge, no third party other than ICANN has rights in the
domain names superior to the Acquired Companies.
     2.29 Finders or Broker Fees. There are no broker commissions, finders fees
or other payments of like nature payable to any Person in connection with the
Contemplated Transactions, and in no event will Buyer or any Acquired Company
have any Liability for any fee or commission including, but not limited to, any
finders’, originators’ or brokers’ fee in connection with the Contemplated
Transactions.
     2.30 Competitive Interest. Except as otherwise set forth in Schedule 2.30,
none of the Sellers and no officer, director or, to the Knowledge of the Sellers
and the Acquired Companies, no other employee of any Acquired Company, owns,
directly or indirectly, any interests or has any business or enterprise which is
a competitor or potential competitor of any Acquired Company (excluding any
non-management employees owning less than five percent (5%) of any public
company).
     2.31 Related Party Transactions. Except as set forth on Schedule 2.31, all
of the transactions by each Acquired Company has been conducted on an arms
length basis. No portions of the sales or other ongoing business relationship of
any Acquired Company is dependent upon any familial relationship of Sellers or
of any of the officers, directors or other employees of any Acquired Company.
None of the Acquired Companies has engaged in any purchase, lease, sale or other
transaction involving any Seller, any officer, director, employee or
Representative of any Acquired Company, any of their respective representatives,
or any Person owned or controlled, in whole or in part, by any such parties,
within the last five (5) years. No property or interest in any property
(including designs and drawings concerning machinery) which relates to and is or
will be necessary or useful in the present or currently contemplated future
operation of the Business, is presently owned by or leased by or to any Related
Party. Neither the Company, any of the Subsidiaries nor any Related Party has an
interest, directly or indirectly, in any business, corporate or otherwise, which
is in competition with the Business.
     2.32 Related Party Obligations. Schedule 2.32 is a list of all amounts owed
by or to each Acquired Company to or from an Seller and a description of the
nature or reason for such obligation (“Related Party Obligations”). The Related
Party Obligations owed to the

31



--------------------------------------------------------------------------------



 



Acquired Companies are current and collectible, in full, subject to no off-sets
or defenses, and will be collected in full without any set-off, in accordance
with their terms..
     2.33 Name; Prior Transactions. All names under which each Acquired Company
does business as of the date hereof is specified on Schedule 2.33. Except as set
forth on Schedule 2.33, no Acquired Company has changed its name or used any
assumed or fictitious name, or been the surviving entity in a merger, acquired
any business or changed its principal place of business or chief executive
office, within the past five (5) years.
     2.34 Permits. Schedule 2.34 contains a true and correct list of, and the
Company and the Subsidiaries possess, all Permits which are required in order
for the Company and the Subsidiaries to conduct their Business as presently
conducted or proposed to be conducted. The Company has delivered complete and
accurate copies of each Permit to Buyer.
     2.35 Litigation and Claims. There is no litigation or proceeding, in law or
in equity, and there are no proceedings or governmental investigations before
any commission or other administrative authority, pending or, to Sellers’
Knowledge, overtly threatened against the Company or any of the Subsidiaries, or
any of the Company’s or Subsidiaries’ members, officers, directors or
Affiliates, with respect to or affecting the Company’s or any of the
Subsidiaries’ operations, Business or assets, or with respect to the
consummation of the Contemplated Transactions hereby. There are no facts which,
if known by a potential claimant or governmental authority, would give rise to a
claim or proceeding which, if asserted or conducted with results unfavorable to
the Company or any Subsidiary, may have a Material Adverse Effect.
     2.36 Decrees, Orders or Arbitration Awards. Neither the Company nor any of
the Subsidiaries is a party to, or bound by, any decree, order or arbitration
award (or agreement entered into in any administrative, judicial or arbitration
proceeding with any governmental authority) with respect to or affecting the
Company’s or any Subsidiary’s operations, Business or assets.
     2.37 Securities Laws. Each Seller represents and warrants to Buyer as
follows as to such Seller:
     2.37.1 Such Seller that is an individual is a citizen of the United States
and either a resident of the State of Minnesota or the State of Indiana.
     2.37.2 Such Seller is an “accredited investor” as defined in Rule 501(a) of
Regulation D under the Securities Act of 1933. Such Seller is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to, investments in securities presenting an investment decision similar
to that involved in the purchase of Arcadia Shares, and has requested, received,
reviewed and considered all information it deemed relevant to evaluating the
merits and risks of the prospective investment in and making an informed
decision to purchase Arcadia Shares.
     2.37.3 The following legend will be placed on each certificate or statement
representing Arcadia Shares now or hereafter held by each Seller:

32



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE FEDERAL SECURITIES ACT OF 1933 OR ANY APPLICABLE STATE SECURITIES LAW AND
SHALL NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE
TRANSFERRED (WHETHER OR NOT FOR CONSIDERATION) BY THE HOLDER HEREOF UNLESS AND
UNTIL THEY ARE SO REGISTERED OR THEY ARE DETERMINED TO BE EXEMPT FROM
REGISTRATION ON THE BASIS OF A FAVORABLE OPINION OF THE COMPANY’S COUNSEL AND/OR
SUBMISSION TO THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO SUCH
COUNSEL THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT
OF 1933 OR ANY APPLICABLE STATE SECURITIES LAW.
     2.37.4 Except as specified in this Agreement and the Registration Rights
Agreement, Arcadia has not agreed to register any of the Arcadia Shares for
distribution in accordance with the provisions of the Securities Act of 1933, as
amended or any applicable State securities law, and Arcadia has not agreed to
comply with any exemption from registration under the Securities Act of 1933 or
any applicable State securities law for the resale of such stock. Consequently,
each Seller may be required to hold the shares of Arcadia stock indefinitely,
unless and until such registration is effective under the Securities Act of 1933
and any applicable State securities law, unless an exemption from registration
is available, in which case each Seller may still be limited as to the number of
shares of stock that may be sold by it. In any case, each Seller will not sell,
assign, pledge, hypothecate, donate or otherwise transfer (whether or not for
consideration) unless and until such stock is registered or determined to be
exempt from registration on the basis of a favorable opinion of Arcadia’s
counsel and/or submission to Arcadia of such other evidence as may be reasonably
satisfactory to Arcadia or such counsel that any such transfer shall not be in
violation of the Securities Act of 1933 or any applicable State securities law.
     2.37.5 Due to restrictions on the transferability of Arcadia Shares
pursuant to applicable federal and state securities laws in the absence of
registration, the terms of this Agreement, and the Registration Rights
Agreement, it may not be possible to liquidate the stock readily (or at all) in
case of an emergency or otherwise, and the investment in Arcadia Shares involves
a certain degree of risk and each Seller has taken full cognizance of and
understands all of the risks associated therewith.
     2.37.6 Such Seller has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks
associated with the investment in Arcadia Shares or that it has obtained the
advice of an attorney, certified public accountant or registered investment
advisor with respect thereto.
     2.37.7 Such Seller has adequate means of providing for his or its own
current needs and possible personal contingencies and that he or it has no need
for liquidity in its investment in Arcadia Shares and he is able to bear the
economic risks of such an investment for an indefinite period, including a
complete loss of such investment.

33



--------------------------------------------------------------------------------



 



     2.37.8 Each Seller has acquired Arcadia Shares for its own account for
investment purposes only and not for the account of others and not with a view
to the distribution or public resale thereof, except pursuant to a registration
statement effective under the Securities Act of 1933, as amended, and applicable
state securities laws.
     2.37.9 Each Seller has had an opportunity to ask questions and receive
answers concerning its investment in Arcadia Shares and to obtain any additional
information which Buyer possesses or can obtain without unreasonable effort and
expense that might be necessary in its judgment to verify any information which
has been provided to it.
     2.37.10 Each Seller acknowledges that Arcadia has the authority to issue
additional shares of stock and that Arcadia may issue additional shares of stock
from time to time. The issuance of additional shares of stock may cause dilution
of the existing shares of common stock and may decrease the purchase price of
the shares of common stock.
     2.37.11 Each Seller is not purchasing the Arcadia Shares as a result of any
advertisement, article, notice or other communication regarding Arcadia Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
     2.37.12 Each Seller acknowledges that the Arcadia Shares are being offered
and sold to him or it by Buyer in reliance on specific exemptions from the
registration requirements of the Securities Act of 1933, as amended, and
applicable state securities laws and that Buyer is relying on the truth and
accuracy of, and each Seller’s compliance with, the representations, covenants,
warranties, agreements, acknowledgments and understandings of each Seller set
forth herein in order to determine the availability of such exemptions and the
eligibility of each Seller to acquire the Arcadia Shares.
     2.37.13 Such Seller has thoroughly reviewed the representations, warranties
and covenants of Buyer contained in this Agreement, together with the Schedules
thereto and the reports filed under the Securities Exchange Act of 1934, as
amended, by Arcadia (the “Arcadia Documents” and together with this Agreement
and the Schedules thereto, collectively the “Disclosure Documents”) prior to
making this investment in the Arcadia Shares. Such Seller has been granted a
reasonable time prior to the date hereof during which it has had the opportunity
to obtain such additional information as it deems necessary to permit it to make
an informed decision with respect to the purchase of Arcadia Shares. After
examination of the Disclosure Documents, each Seller is fully aware of the
business prospects, financial condition, risks associated with investment and
the operating history relating to Arcadia as disclosed in such Disclosure
Documents, and therefore in purchasing Arcadia Shares, each Seller is not
relying upon any information other than information contained in the Disclosure
Documents. Such Seller acknowledges that it has independently evaluated the
merits of the transactions contemplated by this Agreement, that it has
independently determined to enter into the transactions contemplated hereby,
that it is not relying on any advice from or evaluation by any other Seller, and
that it is not acting in concert with any other Seller in making its purchase of
Arcadia Shares hereunder.

34



--------------------------------------------------------------------------------



 



     2.37.14 Each Seller covenants, for itself and its professional advisors and
agents, that it has and will from the date hereof maintain in confidence all
Disclosure Documents (other than the Arcadia Documents) received from Buyer,
unless and until such information (a) is or becomes generally publicly available
other than through a violation of this provision by any Seller or its agents or
(b) is required to be disclosed in legal proceedings (such as by deposition,
interrogatory, request for documents, subpoena, civil investigation demand,
filing with any governmental authority or similar process); provided, however,
that before making any disclosure in reliance on this Section, each Seller will
give Buyer at least fifteen (15) days prior written notice (or such shorter
period as required by law) specifying the circumstances giving rise thereto and
will furnish only that portion of the non-public information which is legally
required and will exercise its commercially reasonable efforts to ensure that
confidential treatment will be accorded any non-public information so furnished.
     2.38 Disclaimer of Other Representations or Warranties. No representation
or warranty of Sellers in this Agreement and no statement in the Schedules omits
to state any fact necessary to make the statements herein or therein, in light
of the circumstances in which they were made, not misleading. No notice given
pursuant to this Agreement will contain any untrue statement or omit to state a
material fact necessary to make the statements therein or in this Agreement, in
light of the circumstances in which they were made, not misleading. Except as
expressly set forth in this Article II, Company and Sellers make no
representation or warranty, express or implied, at law or equity, in respect to
Company, its Subsidiaries, or any of their respective assets, liabilities or
operations.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER
     As a material inducement to Sellers and Company entering into this
Agreement and knowing and acknowledging that Sellers and Company are relying
upon the same, Buyer makes, as of the date hereof and as of the Closing Date,
the following representations and warranties to Sellers and Company:
     3.1 Organization, Existence and Good Standing. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Nevada.
     3.2 Authority; No Conflict.
     3.2.1 This Agreement constitutes the legal, valid, and binding obligation
of Buyer, enforceable against Buyer in accordance with its terms. Upon the
execution and delivery by Buyer of the Buyer’s Closing Documents, the Buyer’s
Closing Documents executed by Buyer will constitute the legal, valid, and
binding obligations of Buyer, enforceable against Buyer in accordance with their
respective terms. Buyer has the absolute and unrestricted right, power, and
authority to execute and deliver this Agreement and the Buyer’s Closing
Documents and to perform its obligations under this Agreement and the Buyer’s
Closing Documents.

35



--------------------------------------------------------------------------------



 



     3.2.2 Except as set forth in Schedule 3.2.2, neither the execution and
delivery of this Agreement by Buyer, nor the consummation or performance of any
of the Contemplated Transactions by Buyer will give any Person the right to
prevent, delay, or otherwise interfere with any of the Contemplated Transactions
pursuant to:
     (a) Any provision of Buyer’s Organizational Documents;
     (b) Any resolution adopted by the board of directors or the stockholders of
Buyer;
     (c) Any Legal Requirement or Order to which Buyer may be subject; or
     (d) Any Contract to which Buyer is a party or by which Buyer may be bound.
Except as set forth in Schedule 3.2.2, Buyer is not required to obtain any
Consent from any Person in connection with the execution and delivery of this
Agreement or the consummation or performance of any of the Contemplated
Transactions.
     3.3 Certain Proceedings. There is no pending Proceeding that has been
commenced against Buyer that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the Contemplated
Transactions. To the knowledge of Buyer, no such Proceeding has been Threatened.
     3.4 Arcadia Documents.
     3.4.1 As of the date hereof, none of the Arcadia Documents contained or
contains, and none of the filings to be made by Arcadia with the Securities and
Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934, as
amended, between the date hereof and the Closing Date will contain, any untrue
statement of material fact or omits or will omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances in which they were made, not misleading.
     3.4.2 As of their respective dates, the audited and unaudited consolidated
financial statements of Arcadia include (or incorporated by reference) in the
Arcadia Documents were prepared (or will have been prepared) in all material
respects in accordance with GAAP applied on a consistent basis during the
periods therein indicated (except as may be indicated in the notes thereto) and
presented fairly (or will present fairly) the consolidated financial position of
Arcadia and the consolidated results of operations and changes in consolidated
financial position or cash flows for the periods presented therein, subject, in
the case of the unaudited interim financial statements, to normal year-end audit
adjustments.
     3.5 Authorization of Arcadia Shares. The Arcadia Shares to be issued and
delivered to the Sellers under the terms of this Agreement will be when issued,
validly issued, fully paid and non assessable.

36



--------------------------------------------------------------------------------



 



ARTICLE IV
COVENANTS OF COMPANY AND SELLERS
     Except for the covenant contained in Section 4.9 below, which shall apply
to the Company only and not the Sellers, the Company and Sellers, jointly and
severally, make the following covenants to Buyer:
     4.1 Access and Investigation. Between the date of this Agreement and the
Closing Date, Sellers and each Acquired Company will (a) afford Buyer and its
representatives and prospective lenders and their representatives (collectively
“Buyer’s Advisors”) full and free access to each Acquired Company’s personnel,
properties, suppliers, vendors, customers, employees, Contracts, books and
records, and other documents and data, (b) furnish Buyer and Buyer’s Advisors
with copies of all such Contracts, books and records, and other existing
documents and data as Buyer may request, and (c) furnish Buyer and Buyer’s
Advisors with such additional financial, operating, and other data and
information as Buyer may request.
     4.2 Operation of the Business of Each Acquired Company. Between the date of
this Agreement and the Closing Date, Sellers and each Acquired Company shall:
     4.2.1 Conduct the business of each Acquired Company only in the Ordinary
Course of Business;
     4.2.2 Preserve intact the current business organization of each Acquired
Company, keep available the services of the current officers, key employees, and
Representatives of each Acquired Company, and maintain the relations and
goodwill with suppliers, customers, landlords, creditors, employees, agents, and
others having material business relationships with each Acquired Company;
     4.2.3 Confer with Buyer concerning operational matters of a material
nature;
     4.2.4 Report periodically to Buyer concerning the status of the business,
operations, and finances of each Acquired Company, including, without
limitation, promptly providing monthly financial statements to the Buyer;
     4.2.5 Not enter into any transaction or conduct any activity described in
Section 2.21 of this Agreement;
     4.2.6 Not permit any Acquired Company to materially increase the amounts of
any Related Party Obligations owed by the Acquired Company;
     4.2.7 Not take any affirmative action, or fail to take any action which may
reasonably result in any breach, failure, error or misrepresentation under any
representation, warranty, covenant or provision of this Agreement or in any
Material Adverse Effect to any Acquired Company or its business, prospects,
assets, liabilities or rights; and

37



--------------------------------------------------------------------------------



 



     4.2.8 Not pay or declare any dividends or distributions, except in amounts
necessary to fund the payment of Taxes on the Sellers’ allocable shares of the
Acquired Companies’ income.
     4.3 Requirement; Approvals. As promptly as practicable after the date of
this Agreement, Sellers will, and will cause each Acquired Company to, make all
filings required by Legal Requirements to be made by it in order to consummate
the Contemplated Transactions. Between the date of this Agreement and the
Closing Date, Sellers will, and will cause each Acquired Company to,
(a) cooperate with Buyer with respect to all filings that Buyer elects to make
or is required by Legal Requirements to make in connection with the Contemplated
Transaction, and (b) cooperate with Buyer in obtaining all Consents identified
in Schedule 2.4.
     4.4 Notification. Between the date of this Agreement and the Closing Date,
the Sellers will promptly notify Buyer in writing if any Seller or any Acquired
Company becomes aware of a material Breach of any of Sellers’ representations
and warranties as of the date of this Agreement. During the same period, each
Seller will promptly notify Buyer of the occurrence of any Breach of any
covenant of a Seller in this Article IV or of the occurrence of any event that
may make the satisfaction of the conditions in Article VI impossible or
unlikely. Notwithstanding anything contained in this Section 4.4, no disclosure,
supplement to Schedule or other action taken by Sellers as required or described
herein shall be deemed to amend or supplement this Agreement or any Schedule, or
to cure any misrepresentation, Breach or failure of Sellers under this Agreement
or to waive any right or remedy of Buyer for such misrepresentation, Breach or
failure.
     4.5 Acquired Companies Indebtedness. Except for the eq Life Stores, LLC
line of credit, all indebtedness, of the Acquired Companies (including the “ABDC
Term Note” and the obligations relating the Term Loan under the “ABDC Line of
Credit, Term Loan and Security Agreement” dated September 30, 2005 and the Lunds
Term Note” and “Lunds Loan and Security Agreement” dated September 30, 2005)
shall be paid off in full and retired on or before closing, except for the
obligations relating to the Credit Loan under the “ABDC Line of Credit, Term
Loan and Security Agreement” dated September 30, 2005, and the related Line of
Credit Note. The “ABDC Line of Credit Note” and the “ABDC Line of Credit, Term
Loan and Security Agreement (as it relates to the Credit Loan, as defined
therein) dated September 30, 2005 (the “Loan Agreement”) shall be amended and
restated at Closing by ABDC and Company by executing the amended and restated
Loan Agreement in the form of Exhibit 4.5 attached hereto and the Security
Agreement and Guaranty referenced in the Loan Agreement shall be executed and
delivered to ABDC.
     4.5 No Solicitation or Negotiation. Until such time, if any, as this
Agreement is terminated pursuant to Article VIII, the Acquired Companies and the
Sellers shall not, and will cause each director, officer, employee, agent or
representative of any Acquired Company not to, directly or indirectly
(a) present any expression of interest, request for proposal, offer, proposal,
inquiry, information or agreement to, or have any contact with, any Person
(other than Buyer) regarding any actual or potential Sale Transaction, or
(b) invite, solicit, initiate, facilitate or encourage any inquiries, proposals
or offers from, discuss or negotiate with, provide any information or response
to, cooperate in any way regarding, or consider the merits of, any request,
offer, information, inquiry or proposal from any Person (other than Buyer)
relating in any way to any Sale Transaction. The Acquired Companies and the
Sellers jointly and severally agree that immediately upon the receipt of any
inquiry, proposal or other communication relating in any way to a Sale
Transaction, they shall notify

38



--------------------------------------------------------------------------------



 



Buyer of same and shall provide copies of all such inquiries, proposals and
communications to Buyer, together with a detailed summary of all such
discussions and communications relating thereto.
     4.6 Agreement to Payoff AutoMed Equipment Leases. Lunds agrees that on or
before Closing, it will use its commercially reasonable efforts to either payoff
or assume in full all obligations of the Company under the existing Master Lease
Agreement by and between the Company and De Lage Landen Financial Services, Inc.
dated September 29, 2005 on terms reasonably satisfactory to Lunds.
     4.7 Best Efforts. Between the date of this Agreement and the Closing Date,
Sellers will use their Best Efforts to cause the conditions in Article VI to be
satisfied.
     4.8 Audited Company Financial Statements. The Company shall cause to be
delivered to Arcadia, no later than thirty (30) days following the Closing Date,
the audited (i) balance sheets of the Company and its predecessor entity, BRZ,
LLC, for the fiscal years ending December 31, 2005 and December 31, 2006
prepared pursuant to Regulation S-X (17 CFR), and (ii) statements of income and
cash flows of the Company and its predecessor entity, BRZ, LLC, for the fiscal
years ending December 31, 2004, December 31, 2005 and December 31, 2006, which
statements of income and cash flows shall be prepared pursuant to Regulation S-X
(17 CFR), together with a manually signed independent accountants report for
such balance sheets and statements of income and cash flows, which report shall
be in accordance with Rule 2-02 of Regulation S-X (17 CFR 210.02-02), and which
will also include a consent from such independent accountant to file such report
with Buyer’s public filings.
ARTICLE V
COVENANTS OF BUYER PRIOR TO CLOSING DATE
     Buyer makes the following covenants to Sellers and the Company:
     5.1 Approvals of Governmental Bodies. As promptly as practicable after the
date of this Agreement, Buyer will make all filings required by Legal
Requirements to be made by it to consummate the Contemplated Transactions.
Between the date of this Agreement and the Closing Date, Buyer will cooperate
with Sellers with respect to all filings that Sellers are required by Legal
Requirements to make in connection with the Contemplated Transactions, and
cooperate with Sellers in obtaining all Consents identified in Schedule 2.4;
provided that this Agreement will not require Buyer to dispose of or make any
change in any portion of its business or to incur any other burden to obtain a
Governmental Authorization.
     5.2 Best Efforts. Between the date of this Agreement and the Closing Date,
Buyer will use its Best Efforts to cause the conditions in Article VII to be
satisfied.
ARTICLE VI
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
     All of Buyer’s obligations under this Agreement, including, without
limitation, Buyer’s obligations to purchase the Units and to take the other
actions required to be taken by Buyer under this Agreement or at the Closing,
including the issuance or delivery of the Arcadia Shares, are

39



--------------------------------------------------------------------------------



 



     subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived in writing by Buyer, in whole
or in part):
     6.1 Accuracy of Representations. All of Sellers’ representations and
warranties in this Agreement, individually and in the aggregate, must be and
remain accurate in all material respects as of the date of this Agreement, and
must be accurate in all material respects as of the Closing Date as if made on
the Closing Date.
     6.2 Minimum Average Share Price. The Closing Date Price shall not fall
below one dollar sixty-five cents ($1.65) per share (the “Minimum Average Share
Price”). The parties agree that if there is a Capital Adjustment prior to the
Closing, the Minimum Average Share Price for purposes of this Section 6.2 shall
be adjusted in accordance with Section 1.2 of this Agreement, and in such event,
the Buyer’s obligations under this Agreement shall be subject to and conditioned
upon the Closing Date Price not falling below the Minimum Average Share Price
(as adjusted).
     6.3 AMEX Approval for Issuance of Arcadia Shares. Receipt of approval by
Arcadia from the American Stock Exchange for the issuance of the Arcadia Shares.
     6.4 Sellers’ Performance.
     6.4.1 All of the covenants and obligations that Sellers are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing,
individually and in the Aggregate, must have been duly and fully performed and
complied with in all material respects.
     6.4.2 Each document, agreement, instrument or certificate required to be
executed and/or delivered by Sellers shall have been duly executed and/or
delivered, as applicable.
     6.5 Consents. Each of the Consents must have been obtained and must be in
full force and effect.
     6.6 Additional Documents. Each of the following documents must have been
delivered to Buyer:
     6.6.1 An opinion from each of Sellers’ legal counsel, dated as of the
Closing Date, in the form of Exhibit 1.11.1(o);
     6.6.2 An opinion of counsel to the Company, dated as of the Closing Date in
the form of Exhibit 1.11.1 (p); and
     6.6.3 Such other documents as Buyer may reasonably request for the purpose
of (i) evidencing the accuracy of any of Sellers’ representations and
warranties, (ii) evidencing the performance by any Seller of, or the compliance
by any Seller with, any covenant or obligation required to be performed or
complied with by such Seller, (iii)

40



--------------------------------------------------------------------------------



 



evidencing the satisfaction of any condition referred to in this Article VI, or
(iv) otherwise facilitating the consummation or performance of any of the
Contemplated Transactions.
     6.7 No Proceedings. Since the date of this Agreement, there must not have
been commenced or Threatened against Buyer, or against any Person affiliated
with Buyer, any Proceeding (a) involving any challenge to, or seeking damages or
other relief in connection with, any of the Contemplated Transactions, or
(b) that may have the effect of preventing, delaying, making illegal, or
otherwise interfering with any of the Contemplated Transactions.
     6.8 No Claim Regarding Unit Ownership or Sale Proceeds. There must not have
been made or Threatened by any Person any claim asserting that such Person
(a) is the holder or the beneficial owner of, or has the right to acquire or to
obtain beneficial ownership of, any Units or any other voting, equity, or
ownership interest in, any Acquired Company, or (b) is entitled to all or any
portion of the Purchase Price payable for the Units.
     6.9 No Prohibition. Neither the consummation nor the performance of any of
the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time), materially contravene, or conflict with, or result in
a material violation of, or cause Buyer or any Person affiliated with Buyer to
suffer any adverse consequence under, (a) any applicable Legal Requirement or
Order, or (b) any Legal Requirement or Order that has been published,
introduced, or otherwise proposed by or before any Governmental Body.
     6.10 Resignation of Directors and Officers. Buyer shall have received the
resignations, effective as of the Closing, of each director and officer of each
Acquired Company.
     6.11 Termination of Certain Contracts and Releases of Liability. The
contracts described on Schedule 6.11 shall have been mutually terminated by the
parties thereto and the Acquired Companies shall have received releases from any
liability and obligations under such contracts.
     6.12 Closing on Sale of Assets to Lunds. The Company shall have closed on
the sale of fifteen (15) retail pharmacies located within grocery stores owned
and operated by Lunds and Byerly’s, Inc. to Lunds substantially in the form of
the Asset Purchase Agreement attached hereto as Exhibit 6.12
     6.13 Amended and Restated Loan Agreement. ABDC and Company shall entered
into the Amended and Restated Loan Agreement in the form of Exhibit 4.5 attached
hereto.
     6.14 De Lage Landen Financial Services Lease Agreement. The existing Mater
Lease Agreement (the “Lease Agreement”) by and between the Company and De Lage
Landen Financial Services, Inc. dated September 29, 2005, shall have either been
paid off in full by Lunds or Lunds shall have assumed in full all obligations of
the Company under such Lease Agreement and De Lage Landen Financial Services
shall have released the Company in full from any liability or obligations under
such Lease Agreement.
     6.15 Release of Liens . The security interests and liens on the assets of
the Acquired Companies held by the secured parties listed on Schedule 6.15 shall
have been terminated on or before closing or Arcadia shall otherwise be
satisfied based upon written

41



--------------------------------------------------------------------------------



 



confirmation from such secured parties that they will terminate such security
interests immediately following the Closing.
ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATION OF
COMPANY AND THE SELLERS TO CLOSE
     All of the obligations of the Company and the Sellers under this Agreement,
including, without limitation, Sellers’ obligation to sell the Units and to take
the other actions required to be taken by Sellers at the Closing are subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions (any of which may be waived in writing by all of the Sellers, in
whole or in part):
          7.1 Accuracy of Representations. All of Buyer’s representations and
warranties in this Agreement, individually and in the aggregate, must be and
remain accurate in all material respects as of the date of this Agreement and
must be accurate in all material respects as of the Closing Date as if made on
the Closing Date.
          7.2 Buyer’s Performance.
        7.2.1 All of the covenants and obligations that Buyer is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing,
individually and in the aggregate, must have been duly and fully performed and
complied with in all material respects.
        7.2.2 Each document, agreement, instrument or certificate required to be
executed and/or delivered by Buyer shall have been duly executed and/or
delivered, as applicable.
          7.3 Additional Documents.
     7.3.1 An opinion from Buyer’s legal counsel, dated as of the Closing Date,
in the form of Exhibit 1.11.2(b); and
     7.3.2 Buyer must have caused to be delivered to Sellers such documents as
Sellers may reasonably request for the purpose of (i) evidencing the accuracy of
any representation or warranty of Buyer, (ii) evidencing the performance by
Buyer of, or the compliance by Buyer with, any covenant or obligation required
to be performed or complied with by Buyer, (iii) evidencing the satisfaction of
any condition referred to in this Article VII, or (iv) otherwise facilitating
the consummation of any of the Contemplated Transactions.
          7.4 No Injunction. There must not be in effect any Legal Requirement
or any injunction or other Order that (a) prohibits the sale of the Units by
Sellers to Buyer, and (b) has been adopted or issued, or has otherwise become
effective, since the date of this Agreement.

42



--------------------------------------------------------------------------------



 



          7.5 AMEX Approval for Issuance of Arcadia Shares. Receipt of approval
by Arcadia from the American Stock Exchange for the issuance of the Arcadia
Shares.
          7.6 De Lage Landen Financial Services Lease Agreement. The obligations
of the Company and the Sellers, except for Lunds, under this Agreement are
subject to the Lease Agreement, being paid off in full by Lunds or Lunds having
assumed in full all obligations of the Company under such Lease Agreement and De
Lage Landen Financial Services releasing AmerisourceBergen Corporation and
AutoMed in full from any liability or obligations under such Lease Agreement and
under the Recourse Agreement and any guaranty of AmerisourceBergen Corporation
or AutoMed with respect to such Lease Agreement.
          7.7 Amended and Restated Loan Agreement. ABDC and Company shall have
entered into the Amended and Restated Loan Agreement in the Form of Exhibit 4.5
attached hereto and the Guaranty and Security Agreement referenced therein shall
have been delivered.
ARTICLE VIII
TERMINATION
          8.1 Termination Events. This Agreement may, by notice given prior to
or at the Closing, be terminated:
     8.1.1 By either Buyer or Sellers if a Breach of any provision of this
Agreement has been committed by the other party and such Breach has not been
cured within twenty (20) days of written notice form the non Breaching Party or
otherwise waived in writing;
     8.1.2 By (a) Buyer if any of the conditions in Article VI have not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived in writing such
condition on or before the Closing Date; or (b) Sellers, if any of the
conditions in Article VII has not been satisfied as of the Closing Date or if
satisfaction of such a condition is or becomes impossible (other than through
the failure of Sellers to comply with their obligations under this Agreement)
and Sellers have not waived in writing such condition on or before the Closing
Date;
     8.1.3 By mutual written consent of Buyer and Sellers; or
     8.1.4 By either Buyer or Sellers if the Closing has not occurred (other
than through the failure of any party seeking to terminate this Agreement to
fully comply with its obligations under this Agreement) on or before February
___, 2007 or such later date as the parties may agree upon.
          8.2 Effect of Termination. Each party’s right of termination under
Section 8.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Section 8.1, all
further obligations of the parties under this Agreement will terminate, except
that the obligations in Sections 11.1, 11.2, 11.3 and 11.5 will survive;
provided, however, that if this Agreement is terminated by a party because of
the Breach of the Agreement by the other party or because one or more of the
conditions to the terminating party’s obligations under this Agreement is

43



--------------------------------------------------------------------------------



 



not satisfied as a result of the other party’s failure to comply with its
obligations under this Agreement, the terminating party’s right to pursue all
legal remedies will survive such termination unimpaired.
ARTICLE IX
INDEMNIFICATION, REMEDIES AND POST CLOSING COVENANTS
     9.1 Survival; Right to Indemnification Not Affected by Knowledge. Except as
otherwise provided in Sections 9.4 and 9.5 hereof, all representations,
warranties, covenants, and obligations in this Agreement, the Schedules, the
supplements to the Schedules, the certificate delivered pursuant to
Section 1.11.1, and any other certificate or document delivered pursuant to this
Agreement will survive the Closing and continue in perpetuity and in full force
and effect thereafter. Each representation, warranty, covenant and agreement of
the Sellers contained in this Agreement is independent of each other
representation, warranty, covenant and agreement.
     9.2 Indemnification and Payment of Damages by the Company and Sellers.
Subject to Section 9.6 hereof, the Company and the Sellers, jointly and
severally, will indemnify, defend and hold harmless Buyer, each Acquired Company
and their respective representatives, stockholders, controlling Persons, and
affiliates (collectively the “Indemnified Persons”) for, and will pay to the
Indemnified Persons the amount of, any Damages, arising, directly or indirectly,
from or in connection with:
     9.2.1 Any Breach of any representation or warranty made by Sellers in this
Agreement, the Schedules, the supplements to the Schedules, or any other
certificate or document delivered by Sellers pursuant to this Agreement;
     9.2.2 Any Breach of any covenant or obligation of Sellers or any Acquired
Company in this Agreement, except for a Breach of Section 4.9 of this Agreement;
     9.2.3 Any Liability or claim for any Tax which relates to any period prior
to or including the Closing Date and not reserved in the Interim Financial
Statements or accrued from the operations of any Acquired Company in the
Ordinary Course of Business since the date of the Interim Financial Statements
and reflected in the books and records of such Acquired Company;
     9.2.4 Any Liability of any Acquired Company incurred or arising from any
circumstances or events prior to or as of the Closing Date which is not
reflected on the Interim Financial Statement, except for accounts payable and
accrued expenses incurred from the operations of any Acquired Company in the
Ordinary Course of Business since the date of the Interim Financial Statement
and reflected in the books and records of such Acquired Company;
     9.2.5 Any Environmental, Health and Safety Liabilities, or other
Liabilities in any way arising from or allegedly arising from (i) any Hazardous
Activity conducted or allegedly conducted with respect to the Facilities or the
operation of any Acquired Company prior to the Closing, (ii) any Hazardous
Material that was (a) present on or before the Closing on or at the Facilities,
the Environment at the Facilities or any other property now or formerly owned,
used or relating in any way to the operations or activities of an Acquired
Company; or (b) Released or allegedly Released by Sellers, any Acquired

44



--------------------------------------------------------------------------------



 



Company or any other Person for whose conduct they are or may be held
responsible, at any time on or prior to the Closing. Buyer will be entitled to
control any Cleanup and related Proceeding;
     9.2.6 Any claim by any Person for brokerage or finder’s fees or commissions
or similar payments based upon any agreement or understanding alleged to have
been made by any such Person with Sellers or any Acquired Company (or any Person
acting on their behalf) in connection with any of the Contemplated Transactions
or any other transaction;
     9.2.7 Any Liability or claim for workers’ compensation benefits, health,
life or other insurance benefits, or any other employee benefits or claims by or
for any of the employees or Representatives of any Acquired Company arising from
or relating to any occurrence during any period prior to or including the
Closing Date, except to the extent fully covered and paid for by insurance;
     9.2.8 Any Liability or claim arising from the services, treatment,
employment or termination of any employee, agent or Representative of any
Acquired Company on or prior to the Closing Date;
     9.2.9 Any agreements, contracts, negotiations or other dealings by Sellers
or any Acquired Company with any Person concerning the sale, transfer or
reorganization of the stock, assets or business of any Acquired Company;
     9.2.10 Any Liability arising from any Breach, violation or noncompliance
with any Legal Requirement prior to the Closing; and/or
     9.2.11 Any Liability, claim or Damages arising from any of the matters
described on the following Disclosure Schedule 2.28.
     9.3 Indemnification and Payment of Damages by Buyer. Buyer will indemnify
and hold Sellers and Company harmless, and will pay to Sellers and Company the
amount of any Damages arising, directly or indirectly, from or in connection
with (a) any Breach of any representation or warranty made by Buyer in this
Agreement or in any certificate delivered by Buyer pursuant to this Agreement,
(b) any Breach by Buyer of any covenant or obligation of Buyer in this
Agreement, (c) any Liability or claim for any Tax arising from Buyer’s ownership
or operation of the Acquired Companies which relates to any period after the
Closing Date, or (d) any Liability of any Acquired Company incurred or arising
from any circumstances or events occurring after the Closing Date.
Notwithstanding the forgoing, except for the “Seller Exempt Damages” (as
hereinafter defined), the Buyer shall not have any obligation to indemnify,
defend and hold any Seller and other Indemnified Persons harmless from and
against any Damages until the Sellers collectively have suffered Damages on a
combined basis in excess of two hundred and fifty thousand ($250,000) Dollars
(the “Seller Basket”), after which point the Buyer will be obligated to
indemnify, defend and hold the Sellers harmless from and against all Damages in
excess of the Seller Basket. For purposes of this Agreement, the “Seller Exempt
Damages” shall mean Damages arising out of any intentional Breach or fraud by
the Buyer. Except as otherwise provided herein, the maximum liability of the
Buyer for indemnification under this Article IX shall be limited to three
million five hundred thousand ($3,500,000.00) Dollar (the “Seller

45



--------------------------------------------------------------------------------



 



Limitation”). The Seller Limitation, however shall not apply to any Seller
Exempt Damages . In addition to the limitation stated above, the aggregate
liability of the Buyers for indemnification under this Article IX shall not
exceed $20,000,000, except for Seller Exempt Damages.
     9.4 Termination of Obligations of Company. Notwithstanding anything
contained in this Agreement to the contrary, all of the representations,
warranties, covenants, agreements and obligations of the Company shall terminate
at the Closing and shall thereafter be of no further force and effect. The
Sellers hereby waive and release any present or future cause of action or claim
against the Company and its Subsidiaries arising in any way out of this
Agreement or any representations, warranties, covenants or obligations of the
Company hereunder, whether for contribution, indemnity or otherwise.
     9.5 Survival of Representations and Warranties. All of the representations
and warranties of the Sellers contained in this Agreement shall survive the
Closing and continue in full force and effect for a period of twenty-four
(24) months thereafter, except for the representations and warranties contained
in Sections 2.15 and 2.25 which shall survive the Closing and continue in full
force and effect until the expiration of the applicable statute of limitations
for governmental or other third party claims which would constitute a breach of
such representations, and except for the representations and warranties
contained in Sections 2.2, 2.3, 2.4, 2.5, 2.6 and 2.9, (“Exempt Provisions”)
which shall survive the Closing and continue in full force and effect forever
thereafter in perpetuity. All representations and warranties of the Buyer under
this Agreement, shall survive the Closing and continue for a period of
twenty-four (24) months thereafter.
     9.6 Buyer Indemnification Limitations. Except for the “Exempt Damages” (as
hereinafter defined), the Sellers shall not have any obligation to indemnify,
defend and hold the Buyer and other Indemnified Persons harmless from and
against any Damages until the Buyer suffered Damages on a combined basis in
excess of two hundred and fifty thousand ($250,000) Dollars (the “Basket”),
after which point the Sellers will be jointly and severally obligated to
indemnify, defend and hold the Buyer harmless from and against all Damages in
excess of the Basket. For purposes of this Agreement, the “Exempt Damages” shall
mean Damages arising out of (i) any intentional Breach or fraud by the Sellers,
(ii) any Breach in any of the Exempt Provisions, and/or (iii) any Breach under
Sections 4.1, 4.2, 4.5, or 4.7 hereof. Notwithstanding anything contained herein
to the contrary, it is expressly agreed that the Buyer shall be indemnified from
the first dollar of Damages which are Exempt Damages and the Exempt Damages
shall not be subject to the Basket. Except as otherwise provided herein, the
maximum liability of the Sellers for indemnification under this Article IX shall
be limited to three million five hundred thousand ($3,500,000.00) Dollar (the
“Limitation”). The Limitation, however shall not apply to any Exempt Damages
other than Damages arising from a breach of Sections 4.1, 4.2 or 4.7. In
addition to the Limitation stated above, the aggregate liability of the Sellers
for indemnification under this Article IX shall not exceed $20,000,000, and the
aggregate liability of any Seller shall not exceed such Seller’s pro rata
portion of $20,000,000, determined by reference to Sellers’ ownership
percentages in the Company as of the date of this Agreement, except a particular
Seller shall be liable without limit for any intentional Breach or fraud by such
Seller or the Breach of any of Sections 2.3, 2.4 or 2.5 of this Agreement as it
relates or pertains to such particular Seller only.

46



--------------------------------------------------------------------------------



 



     9.7 Claims. Seller and Buyer shall, in a timely manner, provide each other
notice of (a) all third party actions, suits, proceedings, claims, demands and
assessments subject to the indemnification provisions of this Article IX
(collectively, “Third Party Claims”) brought at any time following the date
hereof, and (b) all other claims or demands for indemnification pursuant to the
provisions of this Article IX.
     9.8 Third Party Claims. A Party against whom a Third Party Claim is brought
shall make available to the indemnifying party (at the cost of the indemnifying
party) all relevant information material to the defense of such claim. The
indemnifying party shall have the right to control the defense of all Third
Party Claims with counsel of its choice. The indemnified party shall have the
right to elect to join in the defense of any Third Party Claim at its sole
expense, and no claim shall be settled or compromised without the consent of the
indemnified party, which consent shall not be unreasonably withheld or delayed.
     9.9 Other Claims. A party who asserts a claim for indemnification other
than a Third Party Claim shall provide in the notice to the indemnifying parties
the nature and the amount of the Damages asserted. If the indemnifying parties,
within a period of fifteen (15) days after the giving of the indemnitee’s
notice, shall not give written notice to the indemnitee announcing their
intention to contest such assertion of the indemnitee, such assertion of the
indemnitee shall be deemed accepted and the amount of the Damages shall be
deemed established. If, however, the indemnifying parties contest the assertion
of the Damages, within the 15-day period, the indemnitee shall have the right to
bring suit to resolve the contested assertion. The indemnitee and the
indemnifying parties may agree in writing, at any time, as to the existence and
the amount of the Damages, and upon the execution of such agreement, such
Damages shall be deemed established. Notwithstanding anything to the contrary
contained in this Agreement, for purposes of satisfying Sellers’ indemnification
obligations, if any indemnification claim is made against one or more of the
Sellers, such Seller(s) shall have the option to satisfy such Seller’s
obligations paying all or any portion of the claim by reconveying Arcadia Shares
received hereunder. If a Seller opts to reconvey any Arcadia Shares, the
reconveyed shares shall be valued as follows:
     9.9.1 For any reconveyance of shares prior to or on the Anniversary Date,
each Arcadia Share shall have a value of $2.50.
     9.9.2 For any reconveyance of shares following the Anniversary Date, each
Arcadia Share shall have a value equal to the average closing price per Arcadia
share for each of the last ten (10) trading days prior to the date such shares
are tendered for reconveyance.
     9.9.3 In addition to and notwithstanding any other provision of this
Agreement, a Seller’s maximum liability for indemnification, other than for
intentional Breach or Fraud by such Seller or the Breach by such Seller of any
of Sections 2.3, 2.4 or 2.5 of this Agreement as it relates or pertains to such
particular Seller only, shall be limited to the number of shares issued to such
Seller as Closing Date Consideration, Anniversary Date Consideration and
Earn-Out Consideration, that are then held by the Seller plus, if such Seller
has sold any Arcadia Shares, the proceeds received by the Seller from such sale.

47



--------------------------------------------------------------------------------



 



     9.10 Payments. Payment of any Damages by an indemnifying party to an
Indemnified Person shall be made within 10 days of written notice of the claim
or the resolution of any dispute as to such claim.
     9.11 Appointment of Sellers’ Committee. Each of Sellers hereby irrevocably
constitutes and appoints Marvin R. Richardson, Von P. Martin (or a successor
appointed by Lunds)and David Senior (or a successor appointed by ABDC) as the
Sellers’ Committee. This power is irrevocable and coupled with an interest, and
shall not be affected by the death, incapacity, illness, dissolution or other
inability to act of any of Sellers. The Sellers’ Committee shall at all times be
made up of a representative of the Executive Sellers, ABDC and Lunds
     9.12 Authority. Each of Sellers hereby irrevocably grants the Sellers’
Committee full power and authority:
     (a) to execute and deliver, on behalf of such Seller, and to accept
delivery of, on behalf of such Seller, such documents as may be deemed by the
Sellers’ Committee, in its sole discretion, to be appropriate to consummate this
Agreement;
     (b) to acknowledge receipt at the Closing of the Purchase Price for each
Unit sold by such Seller at the Closing, in payment for such Units, and to
certify, on behalf of such Seller, as to the accuracy of the representations and
warranties of such Seller under, or pursuant to the terms of, this Agreement;
     (c) to (1) dispute or refrain from disputing, on behalf of such Seller, any
claim made by Buyer under this Agreement; (2) negotiate and compromise, on
behalf of such Seller, any dispute that may arise under, and to exercise or
refrain from exercising any remedies available under, this Agreement; and
(3) execute, on behalf of such Seller, any settlement agreement, release or
other document with respect to such dispute or remedy
     (d) to waive, on behalf of such Seller, any closing condition contained in
Article VII of this Agreement and to give or agree to, on behalf of such Seller,
any and all consents, waivers, amendments or modifications, deemed by the
Sellers’ Committee, in its sole discretion, to be necessary or appropriate,
under this Agreement, and, in each case, to execute and deliver any documents
that may be necessary or appropriate in connection therewith;
     (e) to enforce, on behalf of such Seller, any claim against Buyer arising
under this Agreement;
     (f) to engage attorneys, accountants and agents at the expense of Sellers;
     (g) to retain a portion of the consideration payable hereunder as a fund
for the payment of expenses payable by Sellers pursuant to the provisions
hereof, adjustments to the consideration payable hereunder, and potential claims
for indemnification by Buyer Indemnitees, and to invest such retained portion
for the benefit of Sellers;

48



--------------------------------------------------------------------------------



 



     (h) to amend this Agreement (other than this Article IX) or any of the
instruments to be delivered to Buyer by such Seller pursuant to this Agreement;
and
     (i) to give such instructions and to take such action or refrain from
taking such action, on behalf of such Seller, as the Sellers’ Committee deems,
in its sole discretion, necessary or appropriate to carry out the provisions of
this Agreement.
     9.13 Reliance. Each Seller hereby agrees that:
     (a) in all matters in which action by the Sellers’ Committee is required or
permitted, a majority of the members of the Sellers’ Committee is authorized to
act on behalf of such Seller, notwithstanding any dispute or disagreement among
Sellers, among the members of the Sellers’ Committee, or between any Seller and
the Sellers’ Committee, and Buyer shall be entitled to rely on any and all
action taken by the Sellers’ Committee, or a majority of the members thereof,
under this Agreement without any liability to, or obligation to inquire of, any
of Sellers or the other members of the Sellers’ Committee, notwithstanding any
knowledge on the part of Buyer of any such dispute or disagreement;
     (b) notice to any member of the Sellers’ Committee, delivered in the manner
provided in Section 11.6, shall be deemed to be notice to all of the members of
the Sellers’ Committee and to all Sellers for the purposes of this Agreement;
     (c) the power and authority of the Sellers’ Committee, as described in this
Agreement, shall continue in force until all rights and obligations of Sellers
under this Agreement shall have terminated, expired or been fully performed;
     (d) a majority in interest of Sellers shall have the right, exercisable
from time to time upon written notice delivered to the Sellers’ Committee and
Buyer: (1) to remove any member or members of the Sellers’ Committee, with or
without cause; (2) to appoint a Seller (or, in the case of a Seller which is a
corporation, partnership, limited liability company or trust, an officer,
manager, employee or partner of such Seller) to fill a vacancy caused by the
death, resignation or removal of a member of the Sellers’ Committee; and
(3) subject to Section 9.2(f), to expand the number of members of the Sellers’
Committee and to appoint Sellers (or officers, managers, employees or partners
as aforesaid) to fill the vacancies created thereby;
     (e) if any member of the Sellers’ Committee resigns or is removed or
otherwise ceases to function in his capacity as such for any reason whatsoever,
and no successor is appointed pursuant Section 9.2(d) within thirty (30) days,
the Sellers’ Committee shall consist solely of the remaining members of the
Sellers’ Committee. If, as a result of such resignation, removal or cessation,
there are no remaining members of the Sellers’ Committee and no successor is
appointed by a majority in interest of Sellers within thirty (30) days, then
Buyer shall have the

49



--------------------------------------------------------------------------------



 



right to appoint a Seller to act as the sole member of the Sellers’ Committee,
to serve as described in this Agreement; and
     (f) there shall at no time be more than three (3) members of the Sellers’
Committee.
          9.14 Indemnification of Sellers’ Committee. Each Seller shall
severally indemnify each member of the Sellers’ Committee against any Damages
(except such Damages as result from such member’s gross negligence or willful
misconduct) that such member may suffer or incur in connection with any action
or omission of such member as a member of the Sellers’ Committee. Each Seller
shall bear its pro-rata portion of such Damages. No member of the Sellers’
Committee shall be liable to any Seller with respect to any action or omission
taken or omitted to be taken by the Sellers’ Committee pursuant to this
Article IX, except for such member’s gross negligence or willful misconduct.
ARTICLE X
DEFINITIONS
     For purposes of this Agreement, the following terms have the following
meanings:
          10.1 “Accounts Receivable” shall mean all of the Company’s and the
Subsidiaries’ trade accounts receivable, notes receivable, negotiable
instruments and chattel paper.
          10.2 “Acquired Companies” shall mean the Company and the Subsidiaries
collectively.
          10.3 “Acquired Company” shall mean each one of the Acquired Companies.
          10.4 “Affiliate” shall mean with respect to any Person means any other
Person who directly or indirectly Controls, is Controlled by, or is under common
Control with such Person including in the case of any Person who is an
individual, his or her spouse, any of his or her descendants (lineal or adopted)
or ancestors, and any of their spouses.
          10.5 “Agreement” shall mean this Agreement and all exhibits and
Schedules referenced herein.
          10.6 “Best Efforts” shall mean the efforts that a prudent Person
desirous of achieving a result would use in similar circumstances to ensure that
such result is achieved as expeditiously as possible.
          10.7 “Breach” shall mean a breach of a representation, warranty,
covenant, obligation, or other provision of this Agreement, any Schedule or any
instrument delivered pursuant to this Agreement and will be deemed to have
occurred if there is or has been (a) any inaccuracy in, failure or breach of, or
any failure to perform or comply with, such representation, warranty, covenant,
obligation, or other provision, whether material or otherwise or (b) any claim
by any Person or other occurrence or circumstance that is or was inconsistent
with such representation, warranty, covenant, obligation or other provision.

50



--------------------------------------------------------------------------------



 



          10.8 “Buyer” shall mean that entity identified as Buyer in the
introductory section of this Agreement.
          10.9 “Buyer’s Advisors” shall have the meaning as set forth in
Section 4.1 of this Agreement.
          10.10 “Buyer’s Closing Documents” shall have the meaning as set forth
in Section 1.11.2 of this Agreement.
          10.11 “Closing” shall have the meaning as set forth in Section 1.10 of
this Agreement.
          10.12 “Closing Date” shall mean the date and time as of which the
Closing actually takes place.
          10.13 “Code” means the Internal Revenue Code of 1986, as amended.
          10.14 “Control, Controls and Controlled” means the ownership, directly
or indirectly of 50.1% or more of the voting equity securities of a Person.
          10.15 “Company Assets” shall have the meaning as set forth in
Section 2.9 of this Agreement.
          10.16 “Consent” or “Consents” shall mean any approval, consent,
ratification, waiver, or other authorization (including, without limitation, any
Governmental Authorization) of any Person (i) listed in Schedule 2.4,
(ii) Schedule 3.2.2 or (iii) required to be obtained in order to consummate the
Contemplated Transactions.
          10.17 “Contemplated Transactions” shall mean all of the transactions
contemplated by this Agreement, including, without limitation:
                    10.17.1 The sale of the Units by Sellers to Buyer;
                    10.17.2 The execution, delivery, and performance of the
Noncompetition Agreements, the Sellers’ Release and the Employment Agreements;
                    10.17.3 The performance by Buyer and Sellers of their
respective covenants and obligations under this Agreement;
                    10.17.4 Buyer’s acquisition and ownership of the Units and
exercise of Control over each Acquired Company; and
                    10.17.5 Arcadia’s registration for resale of Arcadia Shares
under the terms of the Registration Rights Agreement.
          10.18 “Contract” shall mean any agreement (or group of related
agreements), contract, obligation, option, commitment, promise or understanding
(whether written or oral and whether expressed or implied) (a) under which any
Acquired Company has or may acquire any rights, (b) under which any Acquired
Company has or may become subject to any obligation or

51



--------------------------------------------------------------------------------



 



Liability, (c) by which any Acquired Company or any of the assets owned or used
by it is or may become bound, or (d) which may relate to, establish or restrict
any rights or obligations affecting the Units or any present or future
securities of any Acquired Company.
          10.19 “Damages” shall mean all Liabilities, obligations, Taxes, liens,
assessments, levies, losses, fines, penalties, claims, damages (including
incidental and consequential damages), costs, fees and expenses, diminutive in
value, and any increase in insurance premiums or rates as a result of such
Damages, including reasonable attorneys’, accountants’, investigators’, and
experts’ fees and expenses incurred in defending any claims, whether or not
involving a Third Party claim, but net of insurance proceeds received in
reimbursement of any Damages.
          10.20 “Delinquent Accounts Receivable” shall have the meaning as set
forth in Section 1.10 of this Agreement.
          10.21 “Employee Benefit Plan” shall mean any qualified and/or
non-qualified fringe benefit, disability, health, medical, life insurance,
supplemental compensation, incentive, wage continuation, retirement, pension,
profit sharing, bonus, deferred compensation, stock ownership or other plan,
trust, policy or arrangement involving any past, present or future employee,
consultant, representative, or agent of any Acquired Company, including without
limitation any plan, program or arrangement defined in or relevant to any
provision of ERISA.
          10.22 “Encumbrance” shall mean any charge, claim, community property
or dower interest, mortgage, equitable interest, lien, option, pledge, security
interest, right of first refusal, contract, Liability or restriction of any
kind, including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership. Encumbrances do not include
(a) liens for taxes not yet due and payable, and (b) liens securing rental
payments under capital lease arrangements,.
          10.23 “Environment” shall mean any soil, land surface or subsurface
strata, surface waters (including, without limitation, navigable waters, ocean
waters, streams, ponds, drainage basins, and wetlands), ground waters, drinking
water supply, stream, sediments, ambient air (including indoor air), plant and
animal life, and any other environmental medium or natural resource.
          10.24 “Environmental, Health, and Safety Liabilities” shall mean any
cost, damage, expense, Liability, obligation, or other responsibility arising
from or under Environmental Law or Occupational Safety and Health Law including,
without limitation, any costs, damage, financial responsibility, expenses,
liabilities, obligations or other Liability for, arising out of or relating to:
               10.24.1 The presence, generation, use, handling, transport,
recycling, reclamation, disposal, treatment, storage or release of any Hazardous
Material;
               10.24.2 Any environmental, health, or safety matters or
conditions (including on-site or off-site contamination, occupational safety and
health, and regulation of chemical substances or products);

52



--------------------------------------------------------------------------------



 



               10.24.3 Fines, penalties, judgments, awards, settlements, legal
or administrative Proceedings, damages, losses, claims, demands and response,
investigative, remedial and inspection costs and expenses arising under
Environmental Law or Occupational Safety and Health Law;
               10.24.4 Any Environmental Law or Occupational Safety and Health
Law for cleanup costs or corrective action, including any investigation,
cleanup, removal, containment, or other remediation or response actions
(“Cleanup”) required by any applicable Environmental Law or any Occupational
Safety and Health Law (whether or not such Cleanup has been required or
requested by any Governmental Body or any other Person) and for any natural
resource damages; and/or
               10.24.5 Any other compliance, corrective, investigative, or
remedial measures required under any Environmental Law or any Occupational
Safety and Health Law.
     The terms “removal,” “remedial,” and “response action,” include, without
limitation, the types of activities covered by the United States Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et
seq., as amended (“CERCLA”).
          10.25 “Environmental Law” shall mean any Legal Requirement that
governs, regulates, requires or relates to: (a) advising appropriate
authorities, employees, and the public of intended or actual releases of
Hazardous Materials, violations of permitted discharge limits, or other
prohibitions and of the commencements of activities, such as resource extraction
or construction, that could have significant impact on the Environment;
(b) preventing or reducing to acceptable levels the release of pollutants or
Hazardous Materials into the Environment; (c) reducing the quantities,
preventing the Release, or minimizing the hazardous characteristics of wastes
that are generated; (d) assuring that products are designed, formulated,
packaged, and used so that they do not present unreasonable risks to human
health or the Environment when used or disposed of; (e) protecting natural
resources, species, or ecological amenities; (f) reducing to acceptable levels
the risks inherent in the transportation of Hazardous Materials, pollutants or
oil; (g) cleaning up Hazardous Materials; (h) Hazardous Activities, Hazardous
Materials, pollutants, petroleum products, oil or asbestos.
          10.26 “ERISA” shall mean the Employee Retirement Income Security Act
of 1974 or any successor law, and regulations and rules issued pursuant to that
Act or any successor law.
          10.27 “Exempt Damages” shall have the same meaning as set forth in
Section 9.6.
          10.28 “Exempt Provisions” shall have the same meaning as set forth in
Section 9.5.
          10.29 “Facilities” shall mean any real property, leaseholds, or other
interests currently or formerly owned, operated or managed by any Acquired
Company and any buildings, plants, structures, or equipment currently or
formerly owned, leased or operated by any Acquired Company.

53



--------------------------------------------------------------------------------



 



          10.30 “Fiduciary” shall have the meaning as defined in ERISA §3(21).
          10.31 “Financial Statements” shall have the meaning set forth in
Section 2.7.
          10.32 “GAAP” shall mean the United States generally accepted
accounting principles, consistently applied.
          10.33 “Governmental Authorization” shall mean any approval, consent,
license, permit, waiver, or other authorization issued, granted, given, or
otherwise made available by or under the authority of any Governmental Body or
pursuant to any Legal Requirement.
          10.34 “Governmental Body” shall mean any: (a) federal, state, local,
municipal, foreign, or other government; or (b) governmental or
quasi-governmental authority of any nature, including without limitation,
(i) any governmental agency, branch, department, official, or entity, (ii) any
court, judicial authority or other tribunal, and (iii) any arbitration body or
tribunal;
          10.35 “Hazardous Activity” shall mean the distribution, generation,
handling, importing, management, manufacturing, processing, production,
refinement, Release, storage, transfer, transportation, treatment, or use of
Hazardous Materials in, on, under, about, or from the Facilities or any part
thereof into the Environment.
          10.36 “Hazardous Materials” shall mean any waste or other substance
that is listed, regulated, defined, designated, or classified under, or
otherwise determined to be, hazardous, radioactive, toxic, or a pollutant or a
contaminant pursuant to, any Environmental Law and shall include materials or
equipment containing polychlorinated biphenyls or asbestos in any form but shall
specifically exclude those substances that are used, stored, distributed,
transported or handled by the Company and the Sellers in the Ordinary Course of
Business.
          10.37 “Indebtedness” of the Acquired Companies means all Liabilities,
and all interest, fees, prepayment penalties, cancellation charges and other
costs and charges relating thereto, of the Acquired Companies, except for the
Current Liabilities and intercompany payables, including without limitation, all
Liabilities which (i) in accordance with GAAP should be classified upon a
balance sheet as indebtedness; (ii) are for borrowed money or purchase money
financing; (iii) are secured by any Lien or other charge upon any property or
assets; (iv) are created or arise under any conditional sale or other title
retention agreement with respect to any property; and/or (v) arise under any
capitalized leases (as defined under GAAP).
          10.38 “Indemnified Persons” shall have the meaning as set forth in
Section 9.2 of this Agreement.
          10.39 “Intellectual Property” shall include the following: (a) all
trade names, registered and unregistered trademarks and service marks, including
applications for registration of trademarks (collectively “Marks”); (b) all
patents and patent applications including provisional applications (collectively
“Patents”); (c) all copyrights in both published works and unpublished works
(“Copyrights”); and (d) all trade secrets, and confidential information of any
Person (including customer lists, software, technical information, inventions,
discoveries, data, process technology, plans, drawings, and blue prints
maintained as confidential by such Person) (collectively “Trade Secrets”).

54



--------------------------------------------------------------------------------



 



          10.40 “Intellectual Property Assets” shall mean all Intellectual
Property owned by the Acquired Companies.
          10.41 “Interim Financial Statements” shall have the meaning as set
forth in Section 2.7 of this Agreement.
          10.42 “IRC” shall mean the Internal Revenue Code of 1986, as amended
or any successor law, and all U. S. Treasury regulations and rulings issued by
the IRS or any Governmental Authority pursuant to the Internal Revenue Code or
any successor law.
          10.43 “IRS” shall mean the United States Internal Revenue Service or
any successor agency, and the United States Department of the Treasury.
          10.44 “Knowledge” of any Person shall be deemed to include a
particular fact or other matter if: (a) such Person is actually aware of such
fact or other matter; or (b) a reasonable Person could be expected to discover
or otherwise become aware of such fact or other matter in the course of
conducting a reasonable investigation concerning the existence of such fact or
other matter. A Person other than an individual will be deemed to have
“Knowledge” of a particular fact or other matter if any individual who is
serving, or who has at any time served within the prior twelve (12) months, as a
director, officer, partner, executor, or trustee of such Person (or in any
similar capacity) has Knowledge of such fact or other matter.
          10.45 “Leased Property” shall have the meaning as set forth in
Section 2.10.2 of this Agreement.
          10.46 “Legal Requirement” shall mean any applicable federal, state,
local, municipal, foreign, international, multinational, or other administrative
order, constitution, law, operational memorandum, guidance documents, policy,
charter, ordinance, rule, code, principle of common law, case, decision,
regulation, statute, or treaty including, without limitation, Environmental
Laws, Occupational Safety and Health Laws, Orders, ERISA and the IRC.
          10.47 “Liability” shall mean any liability or obligation whether known
or unknown, foreseeable or unforeseeable, whether asserted or unasserted,
whether absolute or contingent, whether accrued or unaccrued, whether liquidated
or unliquidated, and whether due or to become due, whether or not required by
GAAP to be reserved or provided for on a balance sheet.
          10.48 “Limitation” shall have the meaning set forth in Section 9.6 of
this Agreement.
          10.49 “Material Adverse Change (or Effect)” means a change (or
effect), in the condition (financial or otherwise), properties, assets,
liabilities, rights, obligations, business or prospects of any Person which
change (or effect), individually or in the aggregate, is materially adverse to
such condition, properties, assets, liabilities, rights, obligations, business
of such Person, provided that none of the following shall be deemed to
constitute, or be taken into account in determining whether there has been, a
Material Adverse Change (or Effect): (a) any adverse change, event, development,
or effect arising from or relating to (1) changes in United States generally
accepted accounting principles, (2) changes in laws, rules, regulations, orders,
or other binding

55



--------------------------------------------------------------------------------



 



directives issued by any governmental entity, or (3) the taking of any action
contemplated by this Agreement and any of the other agreements contemplated
hereby, (b) any existing event, occurrence, or circumstance with respect to
which Buyer has Knowledge as of the date hereof, and (c) any adverse change in
or effect of the Business of Company and its Subsidiaries that is cured by
Sellers before the earlier of (1) Closing Date, and (2) the date on which this
Agreement is terminated pursuant to Section 8.1 hereof.
          10.50 “Occupational Safety and Health Law” shall mean any Legal
Requirement which governs, regulates or relates to safety and health conditions
or is designed to provide safe and healthful working conditions and to reduce
occupational safety and health hazards, and any program, whether governmental or
private (including those promulgated or sponsored by industry associations and
insurance companies), designed to provide safe and healthful working conditions.
          10.51 “Order” shall mean any award, decision, injunction, judgment,
order, ruling, subpoena, or verdict entered, issued, made, or rendered by any
court, administrative agency, or other Governmental Body or by any arbitrator.
          10.52 “Ordinary Course of Business” shall mean an action taken by a
Person that is consistent with the past practices of such Person and is taken in
the ordinary course of the normal day-to-day operations of such Person and such
action is similar in nature and magnitude to actions customarily taken, without
any authorization by the board of directors (or by any Person or group of
Persons exercising similar authority), in the ordinary course of the normal
day-to-day operations of other Persons that are in the same line of business as
such Person.
          10.53 “Organizational Documents” shall mean, in the case of a
corporation, the articles or certificates of incorporation and the bylaws,
including any amendments thereto or restatements thereof, and all resolutions of
the Board of Directors and stockholders of such corporation, and in the case of
a limited liability company, the articles of organization or certificates of
fact, including any amendments thereto or restatements thereof, and all
resolutions of the Board of Managers, Board of Governors, unit holders or equity
holders.
          10.54 “Person” shall mean any individual, corporation, general or
limited partnership, limited liability company, joint venture, estate, trust,
association, organization, labor union, or other entity or Governmental Body.
          10.55 Proceeding” shall mean any action, arbitration, audit, hearing,
investigation, litigation, or suit (whether civil, criminal, administrative,
investigative, or informal) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Body or arbitrator or Person.
          10.56 “Purchase Price” shall have the meaning as set forth in the
Section 1.2 of this Agreement.
          10.57 “Records” shall have the meaning as set forth in Section 2.8 of
this Agreement.

56



--------------------------------------------------------------------------------



 



          10.58 “Release” shall mean any spilling, leaking, emitting,
discharging, depositing, escaping, leaching, dumping, or other releasing into
the Environment, whether intentional or unintentional.
          10.59 “Sale Transaction” shall mean any transaction or series of
transactions involving the sale of the business or assets (other than sales of
inventory in the Ordinary Course of Business) of any Acquired Company, or any of
the Units or any equity interest or capital stock of any Acquired Company, or
any merger, consolidation, joint venture, partnership, shares exchange,
reorganization, business combination, or similar transaction involving any
Acquired Company.
          10.60 “Seller” or “Sellers” shall mean those persons identified as
Sellers in the introductory Section of this Agreement and shall mean each and
every Seller.
          10.61 “Sellers’ Closing Documents” shall have the meaning as set forth
in Section 1.11.1 of this Agreement.
          10.62 “Sellers’ Noncompetition Agreement” shall have the meaning as
set forth in the Section 1.11.1(c) of this Agreement.
          10.63 “Sellers’ Releases”shall have the meaning as set forth in
Section 1.11.1 of this Agreement.
          10.64 “Subsidiary” means, with respect to the Company, a corporation,
partnership, limited liability company or other entity of which the Company
owns, directly or indirectly, such number of outstanding shares, membership
interests or other ownership interests as have more than 50% of the ordinary
voting power for the election of directors or other managers of such
corporation, partnership, limited liability company or other entity, or which
entitles the Company to more than 50% of the assets of such entity upon
liquidation and dissolution. The term “Subsidiaries” means each such subsidiary
taken together and includes all entities set forth in Section 2.6 of the
Disclosure Schedule.
          10.65 “Tax” shall mean any federal, state, local or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under IRC
§59(A)), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated or other tax, assessment or charge by a Governmental Body of
any kind whatsoever, including any interest, penalty or addition thereto,
whether disputed or not.
          10.66 “Tax Return” shall mean any return (including any information
return), report, statement, schedule, notice, form, or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection, or payment of any Tax or in connection with the
administration, implementation, or enforcement of or compliance with any Legal
Requirement relating to any Tax.

57



--------------------------------------------------------------------------------



 



          10.67 “Threat of Release” shall mean a reasonable possibility of a
Release that may require action in order to prevent or mitigate damage to the
Environment that may result from such Release.
          10.68 “Threatened” shall mean a claim, Proceeding, dispute, action, or
other matter if any demand or statement has been made (orally or in writing) or
any notice has been given (orally or in writing), or if any other event has
occurred or any other circumstances exist, that would lead a prudent Person to
conclude that such a claim, Proceeding, dispute, action, or other matter may be
asserted, commenced, taken, or otherwise pursued in the future.
          10.69 “Units” shall have the meaning set forth in Recital B of this
Agreement.
ARTICLE XI
GENERAL PROVISIONS
          11.1 Confidentiality. The Company and each of the Sellers will
maintain and hold in confidence and not disclose any information concerning the
business and affairs of each Acquired Company that is not already generally
available to the public (“Confidential Information”), refrain from using any
Confidential Information except in connection with this Agreement, and deliver
promptly to the Buyer or destroy, at the request and option of the Buyer, all
tangible embodiments (and all copies) of the Confidential Information which are
in its or his possession. In the event that the Company or any of the Sellers
are requested or required (by oral question or request for information or
documents in any legal Proceeding, interrogatory, subpoena, civil investigative
demand, or similar process) to disclose any Confidential Information, such party
will notify the Buyer promptly of the request or requirement so that the Buyer
may seek an appropriate protective order or waive compliance with the provisions
of this Section 11.1. If, in the absence of a protective order or the receipt of
a waiver hereunder, any of the aforementioned parties is, on the written advice
of counsel, compelled to disclose any Confidential Information to any tribunal
or else stand liable for contempt, such party shall use its/his Best Efforts to
obtain, an Order or other assurance that confidential treatment will be accorded
to such portion of the Confidential Information required to be disclosed.
          11.2 Obligations of Sellers. Notwithstanding anything contained in
this Agreement to the contrary, all liabilities and obligations of the Sellers
(or any Seller) arising under or in connection with any term or provision of
this Agreement shall be deemed joint and several among all Sellers, whether or
not the particular text or provision so indicates.
          11.3 Expenses. Except as otherwise expressly provided in this
Agreement, the Company, the Sellers and the Buyer shall each bear their own
respective expenses incurred in connection with the preparation, execution, and
performance of this Agreement and the Contemplated Transactions, including, but
not limited to fees and expenses of agents, representatives, investment bankers,
advisors, consultants, legal counsel, and accountants (collectively “Transaction
Costs”). However, Buyer agrees that if the Contemplated Transactions do not
close, Seventy-Five Thousand Dollars ($75,000) in Transactions Costs incurred by
the Company for legal or accounting services will be paid for by the Buyer. If
the Contemplated Transactions do close, the Company’s Transaction Costs will be
paid post closing by the

58



--------------------------------------------------------------------------------



 



Company but will be treated as a pre-closing expense for purposes of the EBITDA
calculation and will have no impact on EBITDA for purposes of the Earn Out
calculation.
          11.4 Schedules. The Schedules are numbered to correspond to the
various sections of this Agreement relating to the representations and
warranties contained in this Agreement and certain other information called for
by this Agreement. Unless otherwise specified, no disclosure made in any
particular Schedule shall be deemed made in any other Schedule unless expressly
made therein.
          11.5 Public Announcements. Any public announcement or similar
publicity (excluding regulatory or governmental filings or other required public
company filings) or with respect to this Agreement or the Contemplated
Transactions will be issued, if at all, at such time and in such manner as Buyer
determines. Buyer shall provide Sellers with a copy of any proposed public
announcement prior to the release of such public announcement. Unless consented
to by Buyer in advance or required by Legal Requirements, prior to the Closing,
Sellers and each Acquired Company shall keep this Agreement strictly
confidential and may not make any disclosure` of this Agreement to any Person,
provided, however, that each of Lunds and ABDC shall be entitled to inform
customers and vendors that they no longer have an ownership affiliation with the
Acquired Companies. Sellers and Buyer will consult with each other concerning
the means by which each Acquired Company’s employees, customers, and suppliers
and others having dealings with each Acquired Company will be informed of the
Contemplated Transactions, and Buyer will have the right to be present for any
such communication.
          11.6 Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by telecopier (with written confirmation of receipt), provided that a
copy is mailed by registered mail, return receipt requested, (c) when received
by the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), or (d) two (2) business days following the deposit of same
in the U.S. mail, in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):

         
 
  Company:   PrairieStone Pharmacy, LLC
 
      2800 Campus Drive Suite 30
 
      Plymouth, Minnesota 55441
 
      Attn: President
 
      Fax No.(763) 746-7778
 
       
 
  With a copy to:   Fredrikson & Byron, P.A.
 
      200 South Sixth Street
 
      Minneapolis, Minnesota 55402
 
      Attn: Neil A. Weikart
 
      Fax No. (612) 492-7077
 
       
 
  Sellers:   Marvin R. Richardson
 
      14888 Pondview Circle
 
      Wayzata, Minnesota 55391

59



--------------------------------------------------------------------------------



 



         
 
      John J. Brady
 
      7928 Preservation Drive,
 
      Indianapolis, Indiana 46278
 
       
 
      Lewis P. Zeidner
 
      5400 Union Terrace Lane
 
      Plymouth, Minnesota 55442
 
       
 
  With a copy to:   Anthony Ostlund & Baer, PA
 
      3600 Well Fargo center
 
      90 South Seventh Street
 
      Minneapolis, Minnesota 55402
 
      Attn: Norman Baer
 
      Fax No. (612) 349-6996
 
       
 
  Sellers:   Lunds, Inc.
 
      4100 West 50th Street
 
      Edina, Minnesota 55424
 
      Attn: President
 
      Fax No (952) 915-2675  
 
      Lunds Rx, LLC
 
      4100 West 50th Street
 
      Edina, Minnesota 55424
 
      Attn: President
 
      Fax No (952) 915-2675
 
       
 
  With a copy to:   Rider Bennett, LLP
 
      33 South Sixth Street
 
      Suite 4900
 
      Minneapolis, Minnesota 55402
 
      Attn: Gene H. Hennig
 
      Fax No. (612) 337-7568
 
       
 
  Seller:   AmerisourceBergen Drug Corporation
 
      1300 Morris Drive
 
      Chesterbrook, Pennsylvania 19087-5594
 
      Attn: President
 
      Fax No. (610) 727-3601
 
       
 
  With a copies to:   Eckert Seamans Cherin & Mellott, LLC
 
      Two Liberty Place
 
      50 South 16th Street, 22nd Floor
 
      Philadelphia, Pennsylvania 19102
 
      Attn: Gary A. Miller

60



--------------------------------------------------------------------------------



 



         
 
      Fax No. (215) 851-8383
 
       
 
                     And
 
       
 
      AmerisourceBergen Drug Corporation
 
      1300 Morris Drive
 
      Chesterbrook, Pennsylvania 19087-5594
 
      Attn: General Counsel
 
      Fax No. (610) 727-3612
 
       
 
  Buyer:   Arcadia, Inc
 
      405 5th Avenue South, Suite 6
 
      Naples, Florida 34102
 
      Attn: President and CEO
 
      Fax No.: (239) 434-5858
 
       
 
  With a copy to:   Kerr, Russell and Weber, PLC
 
      500 Woodward Avenue, Suite 2500
 
      Detroit, Michigan 48226
 
      Attn: Patrick J. Haddad
 
      Fax No. (313) 961-0388

     11.7 Certain Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement and the Contemplated
Transactions, shall be paid by Sellers when due, and Sellers will, at their own
expense, file all necessary Tax Returns and other documentation with respect to
all such transfer, documentary, sales, use, stamp, registration and other Taxes
and fees.
     11.8 Recoupment. Each Seller hereby agrees and acknowledges that in the
event that any amount is or becomes due or payable by any Seller to the Buyer or
any Acquired Company as Damages or otherwise, the Buyer shall have the option
(but not obligation) to elect to reduce, on a dollar-for-dollar basis, any
amount owed, due or payable to one or more Sellers under this Agreement
including any unissued Arcadia Shares, Holdback Shares (prior to the release of
any such Holdback Shares under Section 1.8.2 or Section 1.13 of this Agreement)
Anniversary Date Consideration or Earn-Out Consideration, by any such amount,
due or payable to Buyer or any Acquired Company. This elective right of setoff
shall be cumulative and in addition to any and all additional remedies to which
Buyer or any Acquired Company may be entitled at law or in equity.
     11.9 Further Assurances. The parties agree (i) to furnish upon request to
each other such further information, (ii) to execute and deliver to each other
such other documents, and (iii) to do such other acts and things, all as the
other party may reasonably request for the purpose of carrying out the intent of
this Agreement and the documents referred to in this Agreement.
     11.10 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any

61



--------------------------------------------------------------------------------



 



right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged, in whole or in
part, by a waiver or renunciation of the claim or right, unless done so in
writing signed by the party asserting such claim or right; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of such party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.
     11.11 Entire Agreement and Modification. This Agreement supersedes all
prior agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement supersedes and terminates any
provision in the Letter of Intent dated November 14, 2006 by and among the
parties and the Company. This Agreement may not be amended except by a written
agreement executed by the party to be charged with the amendment.
     11.12 Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumptions or burden of proof
shall arise favoring or disfavoring any party by virtue of the authoring of any
of the provisions of this Agreement. Any reference to any federal, state, local
or foreign statute of law shall be deemed to also refer to all rules and
regulations promulgated thereunder, unless the context expressly provides
otherwise. The word “including” shall mean including without limitation. All
words used in this Agreement will be construed to be of such gender or number as
the circumstances may require. If any party has Breached any representation,
warranty or covenant contained in this Agreement, the fact that such party may
not have Breached another representation, warranty or covenant contained in this
Agreement which also relates to the same or similar subject matter shall not
detract from or mitigate the fact that the party is in breach of the first
representation, warranty or covenant (regardless of the relative levels of
specificity among such various representations, warranties or covenants). In the
event of any inconsistency between the statements in the body of this Agreement
and those in the Schedules, the statements in the body of this Agreement will
control.
     11.13 Assignments; Successors; No Third Party Rights. No party may assign
any of its rights under this Agreement without the prior consent of the other
parties, except that Buyer may assign any of its rights under this Agreement to
any subsidiary, parent or Affiliate of Buyer. Subject to the preceding sentence,
this Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties. Nothing
contained in this Agreement will be construed to give any Person other than the
parties to this Agreement (and their successors and assigns) and those Persons
expressly identified herein as receiving or obtaining rights or benefits
hereunder, any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement.

62



--------------------------------------------------------------------------------



 



     11.14 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction or arbitrator, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.
     11.15 Headings. The headings of Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation. All
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement.
     11.16 Time of Essence. Time is of the essence with regard to each party’s
performance under this Agreement and all dates and time periods set forth or
referred to in this Agreement.
     11.17 Governing Law. This Agreement will be governed by the internal laws
of the State of Delaware without regard to conflicts of laws principles.
     11.18 Arm’s Length Negotiations. Each party herein expressly represents and
warrants to all other parties hereto that (a) before executing this Agreement,
said party has fully informed itself of the terms, contents, conditions and
effects of this Agreement, (b) said party has relied solely and completely upon
its own judgment in executing this Agreement, (c) said party has had the
opportunity to seek and has obtained the advice of counsel before executing this
Agreement, (d) said party has acted voluntarily and of its own free will in
executing this Agreement, (e) said party is not acting under duress, whether
economic or physical, in executing this Agreement, and (f) this Agreement is the
result of arm’s length negotiations conducted by and among the parties and their
respective counsel.
     11.19 Counterparts/Facsimile Signatures. This Agreement may be executed in
one or more counterparts, each of which will be deemed to be an original of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. A facsimile signature of any party shall be
immediately binding upon such party and have the same legal effect as an
original signature of such party.
     11.20 Attorney-Client Privilege. From and after the Closing, neither the
Company nor any of its Subsidiaries shall, without the prior written consent of
Sellers, waive or fail to assert attorney-client privilege with respect to
representation matters occurring prior to the Closing. No waiver of the
attorney-client privilege is intended or effected by the Contemplated
Transactions. Buyer agrees to preserve the attorney-client privilege of the
Company existing as of the Closing and to notify Sellers of any demand,
requirement or desire to disclose information protected by the attorney-client
privilege as of the Closing (without making any disclosure of such information
prior to having received Seller’s written consent). In addition, from and after
the Closing, the attorney-client privilege with respect to all matters in any
way relating to the negotiation and entering into this Agreement, which would
otherwise run to the Company, shall run to and be controlled by the Sellers.
     11.21 Dispute Resolution.The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise Breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent Breaches of this Agreement and to enforce

63



--------------------------------------------------------------------------------



 



specifically the terms and provisions of this Agreement in any Court, this being
in addition to any other remedy to which they are entitled at law or in equity.
In addition, each of the parties hereto (a) consents to submit itself to the
personal jurisdiction of any Court in the event any dispute arises out of this
Agreement or any of the Contemplated Transactions, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, and (c) agrees that it will not bring any action
relating to this Agreement or any of the Contemplated Transactions in any Court
other than a Court and the parties irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the Contemplated Transactions in the Court, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum. For purposes of this
Section 11.21, “Court” shall mean (a) any state or Federal court located in the
State of Michigan if Sellers or Company initiates a lawsuit or enforcement
action against Buyer or Buyer’s Affiliates or (b) any state or Federal court
located in the State of Minnesota if Buyer initiates a lawsuit or enforcement
action against Sellers or the Company.
[Signatures appear on the following pages.]

64



--------------------------------------------------------------------------------



 



[One of Two Signature pages to Limited Liability Company Ownership Interest
Purchase Agreement.]
     The parties have executed and delivered this Agreement as of the date first
written above.

                  BUYER:    
 
                Arcadia Resources, Inc., a Nevada Corporation
 
           
 
  By:   /s/ John E. Elliott, II    
 
           
 
           
 
  Its:   Chairman and CEO    
 
           
 
  COMPANY:    
 
                PrairieStone Pharmacy, LLC, a Delaware     limited liability
company
 
           
 
  By:   /s/ Marvin R. Richardson    
 
           
 
           
 
  Its:   President and CEO    
 
           
 
  SELLERS:    
 
                AmerisourceBergen Drug Corporation,     a Delaware corporation,
 
           
 
  By:   /s/ John G. Chou    
 
           
 
           
 
  Its:   Vice President and Secretary    
 
                Lunds, Inc., a Minnesota corporation,
 
           
 
  By:   /s/ Russell T. Lund, III    
 
           
 
           
 
  Its:   Chairman and CEO    
 
                LFHI Rx, LLC, a Minnesota limited liability company,
 
           
 
  By:   /s/ Russell T. Lund, III    
 
           
 
           
 
  Its:   President    

65



--------------------------------------------------------------------------------



 



[Two of Two Signature pages to Limited Liability Company Ownership Interest
Purchase Agreement.]

         
 
/s/ Marvin R. Richardson    
 
     
 
MARVIN R. RICHARDSON    
 
       
 
/s/ John J. Brady    
 
     
 
JOHN J. BRADY    
 
       
 
/s/ Lewis P. Zeidner    
 
     
 
LEWIS P. ZEIDNER    
 
       
 
AutoMed:    
 
AutoMed Technologies, Inc., 
as to Section 1.15 only.  
 
       
 
By:  /s/ John G. Chou    
 
       
 
       
 
Its:  Vice President and Secretary    
 
       

66